2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 1 of
                                      41



                                                                                      FOR PUBLICATION

                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF MONTANA


    In re:                                                   Case No. 2:15-bk-60979-WLH

    SHOOT THE MOON, LLC,

                                  Debtor.

    CAP CALL, LLC,                                           Adv. Proc. No. 2:17-ap-00028-WLH

                        Plaintiff and           MEMORANDUM OPINION
                        Counterclaim-defendant,

             v.

    JEREMIAH J. FOSTER,

                        Defendant and
                        Counterclaim-plaintiff.

       Legal relationships between private parties are largely defined by contract.
When these contracts are implicated in litigation, courts must assess the terms and
other relevant evidence to classify and determine the parties’ rights and liabilities,
often months or years after the original deal. In some instances, this after-the-fact
analysis reveals legally significant aspects of the contractual relationship that the
parties might not have appreciated when contracting.

       In this adversary proceeding, a bankruptcy trustee and CapCall, LLC
disagree about the legal classification and ramifications of prepetition transactions.
After fully considering the evidence presented at trial, as well as briefing and oral
argument offered by both sides, the court has determined that the trustee is entitled
to entry of a judgment against CapCall. The details follow below.1


1
      This opinion sets forth the court’s findings of fact and conclusions of law pursuant to Federal Rule of
      Bankruptcy Procedure 7052 and Federal Rule of Civil Procedure 52(a). If any findings of fact are more
      properly construed as conclusions of law, or vice versa, they are adopted and should be construed as such.



MEMORANDUM OPINION                                      Page 1
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 2 of
                                      41



             FACTUAL BACKGROUND & PROCEDURAL POSTURE

The Shoot the Moon Enterprise Generally

       In the early 2000s, Kenneth Hatzenbeller and two other principal investors
created a business generally known as Shoot the Moon. Over time this enterprise
grew to consist of nineteen LLCs formed pursuant to Idaho, Montana, and
Washington law that owned and operated sixteen restaurants located throughout
the three states.2 Among other forms of customer payment, the restaurants
accepted credit cards, which generated a revenue stream for the Shoot the Moon
entities through a processing company called Heartland Payment Systems, Inc.3
Until shortly before the underlying Shoot the Moon bankruptcy case discussed
later, Mr. Hatzenbeller exercised day-to-day management and control of all Shoot
the Moon entities from his office in Great Falls, Montana.

        The Shoot the Moon restaurants eventually encountered various financial
pressures, including due to the 2007-2009 Great Recession and improvements
demanded by some of the restaurants’ franchisors. Hoping to combat these
pressures, Mr. Hatzenbeller sought additional financing from various sources.
Initial sources included himself and the original investors, family and friends,
additional third-party investors, traditional bank lenders, and trade creditors. Some
creditors obtained and perfected security interests regarding all assets of various of
the entities (including accounts receivable) via UCC-1 financing statements that
predate the CapCall transactions.4

Prepetition Merchant Cash Transactions With CapCall, LLC

       Once the Shoot the Moon entities exhausted the sources of capital mentioned
above, several sought additional financing from merchant cash advance companies
such as CapCall. Between October 2014 and September 2015, the Shoot the Moon
entities and CapCall consummated eighteen transactions. The parties detailed the
terms in written Merchant Agreements and associated documents (including
confessions of judgment, personal guaranties by Shoot the Moon’s principals, and


2
    See Final Pretrial Order ¶¶ IV.1, 3-5, ECF No. 260.
3
    See, e.g., Trial Exs. 30-77.
4
    See, e.g., Trial Exs. 147 (Prairie Mountain Bank filings with the Idaho and Montana Secretaries of State), 148
    (American Express Bank filings with the Montana Secretary of State), 149 (US Foods filing with the Montana
    Secretary of State).



MEMORANDUM OPINION                                    Page 2
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 3 of
                                      41



UCC-1 financing statements).5 The Merchant Agreements are generally similar
but contain minor variations.

      The economic core of these transactions was that CapCall provided the
Shoot the Moon entities with immediate cash (and hence liquidity to operate) upon
closing. In exchange, CapCall received a portion of future receivables generated
through the restaurant operations. The amounts promised to CapCall substantially
exceeded the amount of cash CapCall paid, which created possible profit for
CapCall and represented the cost to the Shoot the Moon entities of obtaining
financing in this fashion.

       Return transfers to CapCall were effected via fixed daily ACH debits (in the
“Specified Daily Amount” per each agreement) against bank accounts Mr.
Hatzenbeller specified. The debits continued regarding a given agreement until
CapCall received a total “Receipts Purchased Amount” set forth in that agreement.
A significant majority of the transfers were made using the bank account of an
entity – Shoot the Moon Grizzly, LLC – that was not party to any of the
agreements and did not operate any restaurants generating receivables.6 Jason
Leak, the primary representative of CapCall, knew about this mismatch between
the contractual counterparty entities and the entity used to fund payments. Mr.
Leak expressed no concern other than to request that there was “an account that
will clear all the time.”7

       Mr. Hatzenbeller and Mr. Leak arranged each transaction via email. 8 In
these emails, the two primarily addressed the amount CapCall would advance to a
particular Shoot the Moon entity. Before funding, Mr. Leak emailed Mr.
Hatzenbeller legal documents for signature – CapCall apparently never
countersigned any of the agreements. CapCall and each specific entity

5
    See Final Pretrial Order ¶ IV.6, ECF No. 260; Trial Exs. 19 (the date of the agreement listed as item no. 6 was
    orally corrected at trial as 4/6/15), 101-118, 204-211.
6
    See, e.g., Trial Ex. 144.
7
    Trial Ex. 138. See also, e.g., Trial Exs. 130, 133; Leak Dep. 38:14-41:9, ECF No. 268-1; Leak 30(b)(6) Dep.
    38:2-39:19, ECF No. 268-2.
8
    In his emails, Mr. Leak’s signature block represented that he was a “Sr. Underwriting Manager” of CapCall,
    however, he worked as an independent contractor for CapCall rather than as an employee. See, e.g., Trial Ex.
    127. In letters printed on CapCall letterhead, Mr. Leak also called himself a “Managing Director” of CapCall.
    See Trial Exs. 140-141. Aspects of the email arrangements Mr. Leak used seem highly unusual. For example,
    on March 10, 2015, Mr. Hatzenbeller wrote Mr. Leak at his usual email address, but appears to have received a
    response from a “Josh Altman” from a different email address, followed five minutes later by a textually-
    identical response from Mr. Leak. See Trial Ex. 127. No explanation was provided at trial regarding who Mr.
    Altman is or why he was responding to emails sent to Mr. Leak.



MEMORANDUM OPINION                                    Page 3
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 4 of
                                      41



documented each transaction via a separate, standalone Merchant Agreement.
CapCall selected the terms and conditions of these agreements by using its form
documents; Mr. Hatzenbeller testified that the two negotiated no specific terms
beyond the basic economics and that he in fact did not read the documents before
signing them. Although Mr. Leak occasionally suggested to Mr. Hatzenbeller that
he could obtain regular financing, there was no binding commitment to lend or
make future advances and each new transaction was subject to separate investor
approval and documentation.9 Emails between Mr. Hatzenbeller and Mr. Leak
often referred to the transactions as “loans” or “notes” and on at least one occasion,
there was specific negotiation regarding the temporal “term” of a transaction.10

The Shoot the Moon Bankruptcy Generally

      On October 20, 2015, all nineteen Shoot the Moon entities merged into
Shoot the Moon, LLC.11 The following day, this entity filed the underlying chapter
11 bankruptcy petition here.12

      During the bankruptcy case, Jeremiah J. Foster (the “Trustee”) was
appointed as the chapter 11 trustee and then as trustee of the STM Liquidating
Trust pursuant to the confirmed chapter 11 plan.13

      For purposes of this dispute, material events during the course of the
bankruptcy case include:

          The Trustee sold substantially all of the bankruptcy estate’s business
           assets via Bankruptcy Code section 363(b). The net proceeds realized
           from this sale were substantially less than the amount of the claims of
           numerous secured creditors (including those with perfected security
           interests senior to CapCall), leaving them with significant unsecured
           deficiency claims under Bankruptcy Code section 506(a).14 CapCall did
           not object to the sale or to a stipulation regarding distribution of the
           proceeds to certain of the senior secured creditors.

9
     See, e.g., Trial Exs. 133, 136.
10
     See Trial Exs. 127-129, 136, 139.
11
     See Final Pretrial Order ¶ IV.8, ECF No. 260; Trial Exs. 180-192.
12
     See Final Pretrial Order ¶ IV.9, ECF No. 260.
13
     See, e.g., Trial Ex. 155.
14
     See Trial Ex. 152 (column for claims that were “Secured Converted to Unsecured after Sale Closure”).



MEMORANDUM OPINION                                    Page 4
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 5 of
                                      41



          The Trustee moved to obtain turnover of certain funds held by Heartland
           consisting of restaurant customer credit card payments processed
           prepetition but not transferred to any Shoot the Moon accounts before the
           petition date.15 The Trustee and CapCall subsequently stipulated to
           segregate these funds pending resolution of the parties’ disputes. The
           balance is $228,449.93.16

          CapCall filed a proof of claim asserting a claim for conversion of
           receivables that CapCall contended it owned. CapCall acknowledged
           that the claim was unsecured and that CapCall held no security interest in
           property of the debtor.17

Posture of This Adversary Proceeding

      In August 2017, CapCall commenced this adversary proceeding. CapCall
seeks declaratory relief that it owns the remaining balance deposited in the
segregated account, a judgment against the Trustee for converting postpetition
receipts, and other miscellaneous fees, costs, and interest components. The Trustee
counterclaimed seeking declaratory relief about which state’s law applies to the
transactions and that the transactions are disguised loans rather than sales. The
Trustee also seeks unencumbered title to the segregated account, avoidance and
recovery of allegedly preferential transfers, and remedies stemming from
CapCall’s alleged usurious interest rates.

      The court conducted a trial commencing June 29, 2021, and concluding the
following day. At trial, the court admitted numerous exhibits and deposition
excerpts.18 The parties presented the following testimony:

      Evan Marmott. Mr. Marmott is the CEO and owner of CapCall. He
       testified about the general nature of CapCall’s business and his
       understanding of how the Merchant Agreements operate, including features
       of the documents that he believes are standard industry practice. Mr.
       Marmott testified about the due diligence CapCall did before entering into
       transactions, including reviewing account statements from the credit-card

15
     See Final Pretrial Order ¶ IV.10, ECF No. 260.
16
     See id. ¶¶ IV.11-12; Trial Exs. 161-162.
17
     See Final Pretrial Order ¶ IV.13, ECF No. 260; Trial Ex. 142.
18
     See ECF Nos. 268, 271, 272.



MEMORANDUM OPINION                                    Page 5
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 6 of
                                      41



         payment processer and checking Mr. Hatzenbeller’s credit report. Mr.
         Marmott conceded on cross-examination that he had no direct personal
         contact with Mr. Hatzenbeller and that such interactions occurred with
         CapCall’s “outside brokers” such as Mr. Leak. Aside from this basic
         background information, the court did not find Mr. Marmott credible or
         persuasive. He was often evasive, his description of the relationship
         between CapCall and the Shoot the Moon entities was largely conclusory
         and self-serving (and hearsay due to his lack of interaction with Mr.
         Hatzenbeller), and his description of the Merchant Agreements frequently
         conflicted with the plain terms of the documents. For example, Mr. Marmott
         adamantly disclaimed the expansive scope of the collateral package granted
         to CapCall in the documents despite being shown the specific and
         unambiguous language.

      Jeremiah Foster. The Trustee testified about his experience as a
       turnaround professional and his involvement with the Shoot the Moon
       entities. Mr. Foster explained that Western Alliance Bank brought him into
       the situation, that he participated in a pre-bankruptcy meeting of creditors,
       and that he then became chapter 11 trustee. Mr. Foster detailed the section
       363(b) sales process he coordinated, the resolution regarding distribution of
       the proceeds to various secured creditors (specifically noting the reasons
       CapCall was not invited to participate in the settlement process and that
       CapCall received notice but did not object to the final resolution), and the
       shift into a litigation mode. Overall, the court found Mr. Foster professional
       and credible. His testimony provided helpful context about events occurring
       during the bankruptcy case.

      Nicole Manos. Ms. Manos is a Senior Managing Director of Resolute, a
       financial services firm headed by Mr. Foster and retained to provide
       litigation support and financial advisory services to the Trustee. The Trustee
       offered Ms. Manos as an expert witness regarding the Shoot the Moon
       entities’ financial condition and transactions. CapCall did not file a Daubert
       motion or otherwise challenge Ms. Manos’ qualifications. Ms. Manos
       explained that she reviewed the assets and liabilities of the Shoot the Moon
       entities and concluded all relevant entities were insolvent both individually
       and collectively.19 Ms. Manos further testified that she reviewed the
       entities’ bank statements and prepared a schedule of transfers made to or for

19
     See Trial Ex. 157.



MEMORANDUM OPINION                      Page 6
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 7 of
                                      41



         the benefit of CapCall within the 90 days prior to the petition date.20 Based
         on the premise that the transactions at issue constitute loans governed by
         Montana law, Ms. Manos also detailed her analysis used to compute the
         imputed interest rate of the loans and the applicable usury penalty.21 Ms.
         Manos also analyzed whether prepetition transfers to CapCall allowed it to
         receive more than if the Shoot the Moon entities liquidated in chapter 7.
         Based on a valuation of the Shoot the Moon entities’ assets and the existence
         of various creditors with undersecured liens, but still senior to CapCall, Ms.
         Manos’ analysis revealed that: (i) CapCall received a greater recovery than
         possible in a hypothetical chapter 7 case absent the transfers and (ii) CapCall
         has no viable security interest in the receivables the Trustee allegedly
         converted or in the segregated funds. Overall, the court found Ms. Manos
         clear and credible. Ms. Manos’ written materials and supporting testimony
         appear both comprehensive and easy to comprehend.

      Kenneth Hatzenbeller (testimony via Zoom). Mr. Hatzenbeller is one of
       the founders and former manager of Shoot the Moon. He testified about the
       general history of the business and how he ended up dealing with merchant
       cash advance parties and CapCall specifically. Mr. Hatzenbeller described
       his understanding of the CapCall transactions and discussed his interactions
       with Mr. Leak regarding new transactions. Mr. Hatzenbeller explained how
       the transactions evolved into a series of “stacked” or “rolled” contracts
       whereby a portion of CapCall’s later advances were used to pay off
       obligations from earlier agreements.22 Mr. Hatzenbeller outlined how he
       used the bank account of a defunct entity, Shoot the Moon Grizzly, LLC, as
       a central clearinghouse to fund payments for various other Shoot the Moon
       entities, including to CapCall. Mr. Hatzenbeller detailed how the individual
       transactions with CapCall were not negotiated, but instead were “take-it-or-
       leave-it” deals offered using form documents Mr. Leak emailed; Mr.
       Hatzenbeller explained that he would look at the topline economic terms but
       otherwise did not read the contracts before signing. Mr. Hatzenbeller
       acknowledged that he pled guilty for certain crimes relating to Shoot the
       Moon, but noted that he served his prison sentence and that the criminal
       activities were unrelated to anything involving CapCall. On cross-
       examination, Mr. Hatzenbeller admitted that he made bad decisions as

20
     See Trial Ex. 144; see also Trial Exs. 158-160 (compilations of the underlying bank statements).
21
     See Trial Ex. 145.
22
     See also Trial Ex. 129 (reflecting the arrangement of such a transaction).



MEMORANDUM OPINION                                      Page 7
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 8 of
                                      41



         manager of the Shoot the Moon entities and that he could have had legal
         counsel review the CapCall contracts but chose not to. Mr. Hatzenbeller
         further testified that funds received from CapCall were commingled and
         used to pay expenses across the entire Shoot the Moon enterprise, although
         he noted on redirect that he recorded movement of money across different
         entities via intercompany payables and receivables.23 Overall, the court
         found Mr. Hatzenbeller sincere and genuinely contrite about events that
         occurred during his management of the Shoot the Moon entities, including
         regarding the CapCall transactions.

       After trial, the court requested written submissions regarding several
specified issues and heard closing argument. The matter is now ready for decision.

                                           LEGAL ANALYSIS

Jurisdiction & Power

       The court has subject matter jurisdiction regarding this adversary proceeding
pursuant to 28 U.S.C. §§ 1334(b) & 157(a) and Standing Order No. DLC-43 (D.
Mont. Jan. 16, 2019). This court is a proper venue for this litigation as a result of
the pendency of the underlying Shoot the Moon bankruptcy case in this district.24
Previous orders entered in this adversary proceeding reflect the parties’ agreement
that this is a “core” proceeding as well as each side’s express consent to a final
adjudication by this bankruptcy court.25 Accordingly, the court may properly
exercise the judicial power necessary to finally decide this dispute.26

Constitutional & Other Standing Issues

       In its post-trial submission, CapCall maintains that the Trustee lacks
standing to pursue its declaratory relief claims.27 The thrust of the argument is not
clear, but CapCall appears to contend that the Trustee’s claims are predicated on
past, not recurring or “prospective,” injuries and that the legal issues are not
sufficiently related to a cause of action separately supporting federal jurisdiction.
23
     See also Hatzenbeller Dep. 19:18-22:20, 34:14-23, ECF No. 271-1.
24
     See 28 U.S.C. § 1409(a).
25
     See, e.g., Preliminary Pretrial Order ¶ 2, ECF No. 26; Stipulated Sch. Order ¶ 4, ECF No. 53, Final Pretrial
     Order ¶ II, ECF No. 260 (bilateral order recites that the adversary proceeding is core).
26
     See 28 U.S.C. § 157(b)(1), (c)(2); Wellness Int’l Network, Ltd. v. Sharif, 575 U.S. 665, 674-81 (2015).
27
     See Suppl. Post Trial Br. 8-12, ECF No. 275.



MEMORANDUM OPINION                                     Page 8
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 9 of
                                      41



Although CapCall’s counsel declined to press the point during closing argument,
because CapCall frames things as at least partially a matter of “constitutional
standing” implicating this court’s jurisdiction, the court is compelled to address
this threshold consideration.28 For the reasons set forth below, the court concludes
that the Trustee possesses the requisite standing.

       To begin, this litigation involves an obvious case or controversary in which
the Trustee has standing generally. The Trustee’s counterclaims (1) are based on
an injury in fact that is concrete and particularized insofar as the Trustee, on behalf
of the bankruptcy estate, seeks to recover for allegedly usurious payments made to
CapCall and to avoid and recover allegedly preferential transfers made to or for the
benefit of CapCall; (2) stem from an injury that is directly traceable to the
challenged actions of CapCall insofar as CapCall is the transactional counterparty
of the Shoot the Moon entities and transferee of the challenged transfers; and (3)
are causes of action as to which it is highly likely that the injury will be redressed
by a favorable decision insofar as the court can enter a monetary judgment against
CapCall. In short, this litigation involves particularized and non-theoretical claims
against CapCall for losses that can be redressed by a decision for the Trustee,
which provides Article III standing.29

       More specifically, in the present context the Trustee may appropriately seek
a judicial determination whether the transactions at issue were sales or loans – a
question the Trustee frames as declaratory relief.30 Indeed, this is a predicate
question requiring resolution en route to the court’s determination of the Trustee’s
preference claims – claims arising under the Bankruptcy Code. As discussed in
detail later, without classifying the transactions as the Trustee requests, the court
cannot determine whether payments made to CapCall on account of the
transactions were preferences. Notably, while CapCall now contends that the
Trustee lacks standing to seek declaratory relief on this question, CapCall asks the
court to resolve the very same issue. In its own amended complaint, CapCall seeks

28
     See, e.g., Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016); Steel Co. v. Citizens for a Better Env’t, 523 U.S.
     83, 94-97 (1998).
29
     See, e.g., Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 983 (2017).
30
     CapCall’s arguments regarding the Trustee’s standing to pursue claims for declaratory relief are analytically
     odd. The usual problem courts address regarding attacks on claims asserted under the Declaratory Relief Act
     occurs when those claims are pursued as standalone claims (often seeking what amounts to an advisory opinion)
     without an independent basis for federal jurisdiction. See, e.g., Shell Gulf of Mex. Inc. v. Ctr. for Biological
     Diversity, Inc., 771 F.3d 632, 635 (9th Cir. 2014). Here, however, there is no dispute that the court has federal
     bankruptcy jurisdiction pursuant to 28 U.S.C. §§ 1334(b) & 157(a). See, e.g., Final Pretrial Order ¶ II, ECF No.
     260. Indeed, it was CapCall that commenced this adversary proceeding and first invoked this court’s federal
     bankruptcy jurisdiction. See Compl., ECF No. 1 ¶ 1.



MEMORANDUM OPINION                                      Page 9
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 10 of
                                       41



 the same relief in order to address whether CapCall’s purported purchase of the
 receivables entitles it to funds currently held in the segregated account and those
 the Trustee allegedly converted. CapCall fails to reconcile the discrepancy.

      Further, like the classification issue, the court must determine whether
 Montana law applies to the transactions to resolve the Trustee’s usury claim.

        In sum, CapCall provides no basis (and the court sees none) to conclude that
 standing principles prevent the Trustee from pressing issues central to the outcome
 of this litigation, even if these issues are not technically cognizable as standalone
 causes of action under the Declaratory Judgment Act.31 Thus, the court concludes
 that there is no “standing” issue here, constitutional or otherwise. 32

 Classification of the Transactions as True Sales or Loans

        As mentioned, the parties disagree about the legal classification of the
 transactions at issue: CapCall argues they are sales and the Trustee contends they
 are loans. If sales, CapCall acquired absolute ownership of the subject receivables.
 If loans, CapCall’s advances entitled it to a security, rather than an ownership,
 interest in the receivables junior to several other interests. As also stated, the court
 must resolve this threshold question before addressing whether certain transfers to
 CapCall were preferences and whether CapCall violated Montana usury law. If
 CapCall’s advanced funds purchased property, any subsequent transfer of that
 property to CapCall would not be a preference. Likewise, if there was no loan,
 CapCall could not have violated usury laws. The court now turns to this question.

          I.        Applicable Substantive Law

       Absent a contrary rule in the Bankruptcy Code, the contours of claims and
 property rights in bankruptcy cases are sculpted by applicable nonbankruptcy



 31
      See, e.g., Seitz v. 6130 W., LLC (In re Joey’s Steakhouse, LLC), 474 B.R. 167, 183-84 (Bankr. E.D. Pa. 2012)
      (concluding that request for declaratory relief was moot when the parties were “engaged in full-blown
      litigation” requiring adjudication of substantive issues that “will perforce determine the rights of each party”).
 32
      To conclude otherwise would render strange results. Since state law largely dictates property rights in
      bankruptcy, a party’s inability to press a dispute about an interest in property would render meaningless many
      statutory rights and powers conferred by the Bankruptcy Code. The rules of procedure recognize these rights
      and powers and specifically require “a proceeding to determine the validity, priority, or extent of a lien or other
      interest in property” to commence by adversary complaint. Fed. R. Bankr. P. 7001(2).



 MEMORANDUM OPINION                                      Page 10
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 11 of
                                       41



 law.33 Neither the Bankruptcy Code nor any other federal statute prescribes how to
 differentiate true sales from loans, which means bankruptcy courts must turn to
 state law.34

       Of course, the parties disagree about which state’s law the court should
 apply to classify the transactions; CapCall maintains that New York law applies
 while the Trustee urges application of Montana law. This appears to tee up a
 potential choice-of-law issue. But the outcome of the true-sale-or-loan dispute
 remains the same regardless which state’s law applies. The court therefore is
 constrained by the principle that a “choice-of-law determination is necessary only
 when a difference in the law will result in a different outcome.”35 Thus, the court
 need not make such a generalized determination at this step (though we will revisit
 the question later in connection with the usury claim).

          II.       Differentiating True Sales from Loans

       An entity seeking liquidity may monetize its present or future accounts
 receivable in two primary ways: by either selling or borrowing against the
 receivables.36 While the monetization methods differ in obvious and key respects,
 33
      See, e.g., Midland Funding, LLC v. Johnson, 137 S. Ct. 1407, 1411-12 (2017); Travelers Cas. & Sur. Co. of
      Am. v. Pac. Gas & Elec., 549 U.S. 443, 450-51 (2007); Butner v. United States, 440 U.S. 48, 55-57 (1979);
      Official Comm. of Unsecured Creditors v. Hancock Park Capital II, L.P. (In re Fitness Holdings Int’l, Inc.),
      714 F.3d 1141, 1146-49 (9th Cir. 2013). This modern approach is in tension with older Supreme Court
      precedent, which reflects a tradition of allowing bankruptcy courts to determine transactional substance as a
      matter of generalized bankruptcy law. See, e.g., Pepper v. Litton, 308 U.S. 295, 304-06 (1939) (Douglas, J.);
      Sawyer v. Hoag, 84 U.S. (17 Wall.) 610, 619-22 (1873). When the applicable state law adopts a searching, fact-
      specific, and holistic inquiry into the substance of the transaction, however, this often will be a distinction that
      makes little or no difference to the ultimate outcome. See, e.g., United Airlines, Inc. v. HSBC Bank USA, N.A.,
      416 F.3d 609, 613-15 (7th Cir. 2005).
 34
      See, e.g., In re R&J Pizza Corp., 2014 Bankr. LEXIS 5461, at *5-6 (Bankr. E.D.N.Y. Oct. 14, 2014); Paloian v.
      LaSalle Bank Nat’l Ass’n (In re Doctors Hosp. of Hyde Park, Inc.), 507 B.R. 558, 708 (Bankr. N.D. Ill. 2013);
      In re Criimi Mae, Inc., 251 B.R. 796, 801 (Bankr. D. Md. 2000).
 35
      Villarreal v. Arnold, 2016 U.S. Dist. LEXIS 176103, at *5 (N.D. Ill. Dec. 20, 2016). See also, e.g., Nguyen v.
      Barnes & Noble Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (explaining that a choice-of-law inquiry is not
      necessary when both options “dictate the same outcome”); In re Aircrash Disaster Near Roselawn, 948 F. Supp.
      747, 750 (N.D. Ill. 1996) (“A court need not conduct a choice of law determination unless there is an actual
      conflict in the substantive law such that the case could have a different outcome depending on which law is
      applied.”).
 36
      The most straightforward sale transaction occurs when party A sells receivables to party B. A “securitization”
      is a more complex form of sale transaction whereby the seller transfers the receivables to a special purpose
      entity, which entity then issues to third parties debt securities collateralized by the receivables in exchange for
      capital that completes the purchase transaction. See generally Kenneth N. Klee & Brendt C. Butler, Asset-
      Backed Securitization, Special Purpose Vehicles and Other Securitization Issues, ALI-ABA Course of Study
      Materials SJ082 (June 2004). Securitizations are commonly used in the context of mortgage loans, student
      loans, and assorted other debt obligations.



 MEMORANDUM OPINION                                      Page 11
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 12 of
                                       41



 they are not entirely dissimilar. The shared aspects are reflected in the
 commentary to Article 9 of the Uniform Commercial Code where the drafters
 recognize that “[i]n many commercial financing transactions the distinction is
 blurred.”37 In light of this, Article 9 treats both secured loans and “a sale of
 accounts, chattel paper, payment intangibles, or promissory notes” as secured
 transactions subject to that statute’s detailed rules regarding perfection and
 priority.38 The statute stops short of “delineat[ing] how a particular transaction is
 to be classified” and, by design, the “issue is left to the courts.”39

       Courts have formulated a holistic, multipart framework to examine a
 transaction on the way to classifying it as a sale or a loan. In a notable article,
 Robert D. Aicher and William J. Fellerhoff catalog factors courts often consider:

          (1)      whether the buyer has a right of recourse against the seller;

          (2)      whether the seller continues to service the accounts and commingles
                   receipts with its operating funds;

          (3)      whether there was an independent investigation by the buyer of the
                   account debtor;

          (4)      whether the seller has a right to excess collections;

          (5)      whether the seller retains an option to repurchase accounts;

          (6)      whether the buyer can unilaterally alter the pricing terms;

          (7)      whether the seller has the absolute power to alter or compromise the
                   terms of the underlying asset; and

          (8)      the language of the agreement and the conduct of the parties.40
 37
      U.C.C. § 9-109 Official Comment 4.
 38
      See id. § 9-109(a)(3). There are some specific exceptions to this general rule. See id. § 9-109(d)(4)-(7). There
      are also some Article 9 provisions providing rules specifically for sold rights to payment. See, e.g., id. §§ 9-
      309(3)-(4); 9-318.
 39
      Id. § 9-109 Official Comment 4. See also id. § 9-318 Official Comment 2 (similarly noting that “[n]either this
      article nor the definition of ‘security interest’ in section 1-201 provides rules for distinguishing sales
      transactions from those that create a security interest securing an obligation”).
 40
      See Robert D. Aicher & William J. Fellerhoff, Characterization of a Transfer of Receivables as a Sale or a
      Secured Loan Upon Bankruptcy of the Transferor, 65 AM. BANKR. L.J. 181, 186-94 (1991). The Aicher and



 MEMORANDUM OPINION                                     Page 12
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 13 of
                                       41



 As with many multi-factor tests, no individual factor or combination thereof is
 determinative.41 The inquiry is not a quantitative exercise susceptible to
 replication by a computer program, but a comprehensive and heavily contextual
 endeavor. A court’s “[a]nalysis of the various factors and their impact on the
 nature of the parties’ agreement is fact-intensive, and a determination must be
 made based on the totality of the circumstances.”42 That said, a consideration that
 overlays and unites the factors is how the parties allocated risk.43 A sale typically
 occurs when the risk of loss from the purchased assets passes to the buyer – a
 gamble usually reflected in the purchase price. Conversely, in a disguised loan, the
 parties may employ various methods to allocate risk – the putative seller typically
 remains exposed to the underlying receivables and may grant the putative buyer
 recourse to sources of recovery beyond the receivables.

        To elaborate on a point touched earlier, the court perceives no material
 difference in particular states’ laws regarding the distinction between sales and
 loans. Nor do the parties clearly frame one (both have cited case law from assorted
 jurisdictions). Courts applying New York law look to the same sorts of factors,
 including those described in the Aicher and Fellerhoff article, as courts applying
 other states’ law.44 Moreover, New York courts have long approached this sort of
 problem by examining “the substance of the transaction between the parties” and
 identifying “the essential character of the transaction.”45 In New York, a

      Fellerhoff article cites and collects various cases to support its inventory of the relevant factors. Other courts
      have since relied on this articulation of the relevant legal principles. See, e.g., Dryden Advisory Grp., LLC v.
      Beneficial Mut. Sav. Bank (In re Dryden Advisory Grp., LLC), 534 B.R. 612, 620 (Bankr. M.D. Pa. 2015); In re
      R&J Pizza Corp., 2014 Bankr. LEXIS 5461, at *7-8 (Bankr. E.D.N.Y. Oct. 14, 2014); Sterling Vision, Inc. v.
      Sterling Optical Corp. (In re Sterling Optical Corp.), 371 B.R. 680, 686-87 (Bankr. S.D.N.Y. 2007).
 41
      Official Comm. of Unsecured Creditors v. LG Funding, LLC (In re Cornerstone Tower Servs.), 2018 Bankr.
      LEXIS 3562, at *13 (Bankr. D. Neb. Nov. 9, 2018).
 42
      In re Dryden Advisory Grp., 534 B.R. at 620.
 43
      See, e.g., S & H Packing & Sales Co. v. Tanimura Distrib., 883 F.3d 797, 802 (9th Cir. 2018) (en banc)
      (holding, in the PACA trust context, that a “court should look to the substance of the transaction to determine
      whether the transaction is a true sale or a secured loan” and “[i]n doing so, the transfer of risk should be a
      primary factor to which a court looks”); Endico Potatoes, Inc. v. CIT Group/Factoring, Inc., 67 F.3d 1063,
      1069 (2d Cir. 1995) (explaining that “[t]he root of all of these factors is the transfer of risk”); Major’s Furniture
      Mart, Inc. v. Castle Credit Corp., 602 F.2d 538, 545-46 (3d Cir. 1979) (discussing various aspects of how a
      transaction allocated risk and concluding “that on this record none of the risks present in a true sale is present
      here”); In re Dryden Advisory Grp., 534 B.R. at 620 (“To classify a transaction accurately, several attributes
      must be examined, primarily the allocation of risk.”); In re Cornerstone Tower Servs., 2018 Bankr. LEXIS
      3562, at *13 (emphasizing how, across the holistic analysis, “the allocation of risk is primary to the
      determination”).
 44
      See, e.g., In re Dryden Advisory Grp., 534 B.R. at 620-26; In re Cornerstone Tower Servs., 2018 Bankr. LEXIS
      3562, at *12-22.
 45
      See, e.g., Hall v. Eagle Ins., 151 A.D. 815, 822-26 (N.Y. App. Div. 1912), aff’d, 211 N.Y. 507 (1914).



 MEMORANDUM OPINION                                      Page 13
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 14 of
                                       41



 “transaction must be judged by its real character, rather than by the form and color
 which the parties have seen fit to give it.”46 Montana, too, is a jurisdiction where
 “[t]he law looks to the substance rather than the form.”47 Thus, the court will
 apply those factors from the Aicher and Fellerhoff article and look to the overall
 transactional substance rather than attempt to formulate a material discrepancy
 between New York and Montana law on the matter.

          III.      Application of the Law to the Facts

        Applying the standards discussed above to the totality of the record
 established at trial, the court determines that the transactions at issue are loans.
 The following findings and conclusions support this determination.

        First, the security interests reflected in the transaction documents are
 significantly broader than those associated with a sale and much more akin to those
 associated with a loan. For instance, a January 22, 2015 Merchant Agreement
 purports to secure the Shoot the Moon entity’s “payment and performance
 obligations to” CapCall with “a security interest in all . . . payment and general
 intangibles (including but not limited to tax refunds, registered and unregistered
 patents, trademarks, service marks, copyrights, trade names, trade secrets,
 customer lists, licenses, [etc.]); goods; inventory; equipment and fixtures . . ., and
 all proceeds of the foregoing.”48 While this represents only a single example, other
 agreements contain substantially similar language conferring security interests
 overly generous for a sale. Consistent with these broad granting clauses, CapCall’s
 UCC-1 financing statements usually describe the collateral as “[a]ll assets of the
 Debtor, now existing and hereafter arising, wherever located” (emphasis added).49




 46
      Quackenbos v. Sayer, 62 N.Y. 344, 346 (1875). See also, e.g., Fast Trak Inv. Co. v. Sax, 962 F.3d 455, 467 (9th
      Cir. 2020) (noting how the court is “bound by New York law to analyze the transaction and determine its ‘real
      character’”).
 47
      Stanhope v. Shambow, 54 Mont. 360, 363 (1918). See also, e.g., Mont. Code Ann. § 1-3-219 (“The law
      respects form less than substance.”); In re Charles M. Bair Family Trust, 343 Mont. 138, 148 (2008)
      (discussing how Montana courts “emphasize substance over form” when interpreting legal instruments).
 48
      Trial Ex. 102 at p. 2.
 49
      See Trial Exs. 204, 206, 208-211. One financing statement has a longer and more precise description of the
      collateral, but it too extends far beyond receivables by including, among other things, “general intangibles,”
      “goods,” “inventory equipment and fixtures,” and “all computer programs.” See Trial Ex. 205.



 MEMORANDUM OPINION                                     Page 14
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 15 of
                                       41



         The filing of a financing statement by itself is not indicative of a loan,50 but
 the content of CapCall’s statements is. Outside the context of a secured loan, there
 is no reason why CapCall should receive and perfect security interests in assorted
 assets other than the purchased receivables. Yet, as shown above, the typical
 Merchant Agreement and financing statement awarded CapCall a liberal security
 interest in the Shoot the Moon entity’s assets. The restaurants’ inventory,
 equipment, service marks, and other assets swept into the security agreements have
 little relation to the accounts that CapCall purportedly purchased.51 The fact that
 the documents contemplate a broad security package for CapCall to generally
 collateralize payment obligations is indicative of a loan, not a sale.

        To address CapCall’s motive for filing UCC-1 financing statements, Mr.
 Marmott testified that merchant cash advance parties file UCC-1 financing
 statements as a matter of industry practice. This is undoubtedly true as far as it
 goes for the reasons already discussed. But Mr. Marmott’s testimony did not rebut
 – nor did any other evidence – that collateral packages and financing statements of
 the exceptionally broad scope seen here are well beyond those associated with
 sales.52 This evidence alone weighs powerfully in favor of classifying the
 transactions as loans. Mr. Marmott no doubt recognized this. At trial, he chose to
 outright deny CapCall’s security interests in anything but the receivables despite
 being shown the broad scope of the granting clause explicit in the Merchant
 Agreements.

        CapCall’s financing statements contain another revealing indicator that they
 relate to secured loans: they identify each applicable Shoot the Moon entity as a

 50
      Recall that Article 9 of the UCC applies to sales of accounts. So, it is not surprising that CapCall filed
      financing statements to perfect its interest in the putative purchased accounts – a buyer of accounts who fails to
      perfect its interest in that property by filing a financing statement runs the risk of becoming subordinate to a
      subsequent buyer or other secured party who is perfected. See U.C.C. § 9-318 Official Comment 3 (example
      describing contest between Buyer-1 and Buyer-2).
 51
      To crystalize the point by analogy, someone agreeing to buy a house six months in the future may record an
      interest against the house in order to protect against intervening buyers or judgment creditors (or a bankruptcy
      trustee) but would not record any interest against the seller’s car or personal property.
 52
      Even assuming CapCall introduced evidence of an on-point “industry practice” or “commercial expectation,” it
      is questionable its relevance to resolving the dispute before the court. The court’s task is to apply the law to the
      facts before it; policy arguments related to industry practices, asserted market expectations, or the like are
      properly left to the legislative branch. See, e.g., RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S.
      639, 649 (2012); W. Pac. Airlines v. GATX Capital (In re W. Pac. Airlines), 221 B.R. 1, 6 (D. Colo. 1998);
      Lehman Bros. Special Fin. Inc. v. BNY Corporate Tr. Servs. Ltd. (In re Lehman Bros. Holdings Inc.), 422 B.R.
      407, 422 n.9 (Bankr. S.D.N.Y. 2010). That said, if what occurred in this case actually is the industry’s practice
      in the context of transactions intended to be true sales of receivables, it is misguided and warrants
      reconsideration, including in light of the Uniform Commercial Code sections and commentary cited above.



 MEMORANDUM OPINION                                      Page 15
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 16 of
                                       41



 “debtor.” This is telling because CapCall could have easily referred to each as a
 “seller” or words of similar import if CapCall deemed such designation more
 accurate.53

        Second, the transaction documents give CapCall rights and recourse against
 property in addition to the overbroad collateral package. To provide a common
 example, a March 16, 2015 Merchant Agreement and related documents provide
 the following:

           A broad personal guaranty by Shoot the Moon’s principal that “is an
            absolute, primary, and continuing guaranty of payment and
            performance” (emphasis added), “is a guaranty of payment and not
            merely a guaranty of collection,” renders the guarantor “primarily liable,
            jointly and severally,” with the Shoot the Moon entity, and includes
            various waivers such as of any requirement that CapCall “take any action
            . . . against any security or collateral” before demanding payment from
            the guarantor.54

           An affidavit of confession of judgment whereby both the Shoot the Moon
            entity and the personal guarantor confess to a generalized judgment in a
            fixed sum equal to the total amount to be paid to CapCall plus legal fees
            and “interest at the rate of 16% per annum.” The “judgment is for a debt
            due to [CapCall] arising from Defendants’ failure to pay to [CapCall],
            [the Shoot the Moon entity’s] accounts-receivable . . . and for
            Defendants’ breach of the secured Merchant Agreement” more
            generally.55

           Various “Protections Against Default” and other extraordinary rights,
            including provisions creating a broad power of attorney for CapCall,
            generally accelerating “[t]he full uncollected Purchased Amount,”

 53
      See U.C.C. § 9-505(a).
 54
      Trial Ex. 105 at p. 2. Once again, the plain terms of the documents are inconsistent with Mr. Marmott’s trial
      testimony. Mr. Marmott testified that all the guaranties were only of performance, not payment. The
      emphasized language quoted above says precisely the opposite. Indeed, more than half of the Merchant
      Agreements include language expressly creating an “absolute . . . guaranty of payment” (i.e., trial exhibits 101-
      108, 110, 113). The other Merchant Agreements are somewhat more limited in the scope of the guaranty, but
      that is a distinction without a difference insofar as the personal guaranty of “performance” of an “obligation” to
      pay money to CapCall is functionally a payment guaranty, as the affidavits of confession of judgment imposing
      accelerated liquidated sums due by the guarantors demonstrate.
 55
      Trial Ex. 105 at pp. bates stamped Cap Call - 000052 through 000054.



 MEMORANDUM OPINION                                     Page 16
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 17 of
                                       41



                allowing CapCall to “enforce its security interest in the Collateral
                identified herein” (recall that this “Collateral” is far broader than just the
                putative purchased receivables), permitting CapCall to generally enforce
                “its rights and remedies by lawsuit,” authorizing CapCall to exercise
                rights under an assignment of lease of the Shoot the Moon entity’s
                premises (it is unclear how this would work in practice, but in theory it
                allows CapCall to take over the Shoot the Moon restaurants), and
                enabling CapCall to debit any of the Shoot the Moon entity’s deposit
                accounts.56

            A continuing requirement that the Shoot the Moon entity provide
             CapCall with financial statements within five business days of CapCall’s
             request; “failure to do so is a material breach of this Agreement.”57

 Although none of these features is dispositive alone, their collective effect weighs
 heavily in favor of characterizing the transactions as loans. As a whole, they
 provide CapCall with at least conditional recourse and expanded legal rights
 against the Shoot the Moon entities and the personal guarantors. Plus, they
 allocate great risk to the Shoot the Moon counterparty while protecting CapCall
 with much more than just the receivables. CapCall’s panoply of rights, remedies,
 and potential control is highly unusual in the context of an asset sale. Such an
 overall arrangement is consistent with a debtor-creditor relationship, not a seller-
 buyer relationship.

        This certainly did not escape Mr. Marmott. In familiar fashion, he tried to
 extinguish the extensive rights created for CapCall by simply denying that CapCall
 ever enforced them. These efforts are unavailing. As a foundational matter, Mr.
 Marmott’s generous, and unilateral, waiver of CapCall’s remedies is meaningless.
 Mr. Hatzenbeller testified that he was not made aware of any such waiver. What’s
 more, the Merchant Agreements contain typical integration provisions stating that
 they embody the entire agreement.58 So, Mr. Hatezenbeller could not rely on an
 undisclosed waiver much less one that conflicts with the agreements’ terms. More
 significantly, it is immaterial whether CapCall exercised its rights. Many contracts
 56
      See Trial Ex. 105 at pp. 3-5 §§ 1.10, 1.11, 3.1, 3.2. The agreements are not uniform in terms of the
      ramifications of a Shoot the Moon bankruptcy filing. Some simply provide that a bankruptcy filing will trigger
      the “protections” related to the confessions of judgment and personal guaranties. Others treat a bankruptcy
      filing as a broader event of default that could perhaps support broader remedies (or “claims” in the bankruptcy
      case). These Merchant Agreements are not models of precision or legal drafting.
 57
      See id. at p. 4 § 2.1.
 58
      See id. at p. 5 § 4.8.



 MEMORANDUM OPINION                                    Page 17
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 18 of
                                       41



 crafted in myriad contexts – such as credit agreements, bond indentures, M&A
 agreements, intercreditor agreements, commercial leases, insurance contracts, and
 bankruptcy plans – have detailed (if not mind-numbing) provisions specifying the
 contracting parties’ rights, remedies, and options in various scenarios. Most will
 never come to pass; others may, but a party might elect not to enforce or to forgo
 some or all of its rights (either formally, as in a forbearance agreement, or
 informally, such as by simple inaction). Refraining from enforcement does not
 render forgone rights void ab initio or strip them from a contract. In fact, the
 Merchant Agreements explicitly preserved for CapCall any rights it declined to
 enforce.59 CapCall drafted the agreements and, in doing so, extended itself
 significant protections. CapCall cannot now simply disclaim those features to
 reframe the transactions as sales.

        Third, the parties’ course of performance also reflects a debtor-creditor
 relationship. The evidence at trial demonstrated that:

            The business actors often discussed the transactions in vernacular
             reserved for debtor-creditor relationships, such as “loans” with “terms”
             and “balances.” Contemporaneous emails between Mr. Leak and Mr.
             Hatzenbeller are replete with references to and discussions of the parties’
             “loans” and economic arrangements (such as balances and terms)
             consistent with loans.60 And recall from an earlier discussion that
             CapCall’s financing statements labelled the Shoot the Moon entities as
             “debtors.” This jargon reflected the parties’ subjective understanding of
             their transactions. Indeed, Mr. Hatzenbeller specifically testified that he
             conceptualized the transactions as “notes” akin to the promissory notes
             he signed when obtaining a traditional bank loan.

            Mr. Hatzenbeller funded many payments to CapCall through the deposit
             account of an entity having no operations or relationship to CapCall. The
             account commingled receivables CapCall purportedly bought with other
             funds, including those used to operate the restaurants. Mr. Leak, acting
             on CapCall’s behalf, knew about the commingling, expressed no

 59
      See id. at p. 5 § 4.4.
 60
      See Trial Exs. 127 (email subject “Loan”), 128 (Hatzenbeller requesting list of “the notes I have with you and
      the amount left on them”), 129 (Hatzenbeller asking, “Which loan are we going to pay off?”; Leak responding
      with “the balance on that one”), 136 (email subject “Loans” and Hatzenbeller requesting summary of “all the
      loans I have with you and the amounts owing on each”; later messages about refinancing the “balance” owed on
      one of the “loans”), 139 (Hatzenbeller requesting a “statement for the out standing [sic] loans with you”;
      Hatzenbeller and Leak then negotiating for a “six month term”).



 MEMORANDUM OPINION                                   Page 18
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 19 of
                                       41



               objection, and encouraged Mr. Hatzenbeller to structure the flow of funds
               however he preferred. Mr. Hatzenbeller testified that CapCall wanted
               only payment and communicated no interest in the source.

           The parties “stacked” or “rolled” funds from one transaction to the next.
            This practice committed a portion of the proceeds from a later transaction
            to satisfy the outstanding obligations of earlier transactions, effectively
            refinancing the earlier transactions.61 This makes sense only in the
            context of a loan. Although theoretically possible, the transaction steps
            in the sale context would require the Shoot the Moon entities to rebuy
            future receivables previously sold to CapCall only to turn around and
            immediately resell the same receivables, and others, back to CapCall.
            Such circuitous behavior is nonsensical.

 This evidence reveals a course of dealing deeply inconsistent with true sales of
 receivables. CapCall presented no countervailing evidence to the contrary. As
 such, the court concludes that the parties’ actions show that they intended to
 transact via loans.

        Specifically applying the Aicher and Fellerhoff factors to the discussion
 above, the court notes that three weigh heavily in favor of classifying the
 transactions as loans.62 First, as contemplated in the first factor, CapCall retained a
 definite right of recourse against the Shoot the Moon entities and several other
 parties. Second, as the second factor contemplates, the Shoot the Moon entities
 61
      In its post-trial submission CapCall asserts that there is insufficient evidence these “rolling” transactions
      actually occurred. See Suppl. Post Trial Br. 2-3, ECF No. 275. The court disagrees. First, as CapCall
      acknowledges, Mr. Hatzenbeller specifically testified that transactions with CapCall were rolled; this testimony
      was not rebutted by any other witness or challenged through cross-examination. Second, Mr. Hatzenbeller’s
      testimony is corroborated by contemporaneous emails in which he and Mr. Leak are negotiating a “rolling” or
      “stacking” transaction. See Trial Ex. 129. Third, the absence of lump-sum payments in the Trustee’s
      accounting of prepetition transfers does not prove that no “rolling” transactions happened – there is no reason
      why CapCall would need to advance 100% of the new money to the Shoot the Moon entity only to have the
      Shoot the Moon entity immediately pay some portion back to CapCall in satisfaction of the preexisting
      Merchant Agreement. Rather, as is typical in many debt refinancing transactions, CapCall could simply adjust
      the balances on its own books and transfer only the net amount of any new advance. In fact, this appears to be
      exactly what happened with the transaction Mr. Hatzenbeller and Mr. Leak were arranging. See Trial Exs. 109
      at p.1 (new cash advance of nominal $175,000), 159 at p. bates stamped STM 004323 (July 2 credit to account
      of $136,541), 129 (Leak citing balance of preexisting agreement to be satisfied as $40,158 a couple days earlier,
      which would leave a net advance of approximately what was actually credited once the intervening days of
      ACH debits are subtracted from Leak’s stated balance). In sum, the weight of the evidence supports a factual
      finding that the transactions to which Mr. Hatzenbeller testified occurred.
 62
      Some of the factors do not tilt in either direction or are irrelevant. For example, since CapCall purportedly
      bought “future” receivables (i.e., payments made by customers who ate at the restaurants after the transactions
      closed), there were no account debtors who could be investigated by CapCall.



 MEMORANDUM OPINION                                    Page 19
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 20 of
                                       41



 commingled funds from the accounts receivable with other funds and specifically
 those used to operate the restaurants, with CapCall’s approval to boot. Finally, as
 contemplated by the eighth factor, the language contained in the agreements and
 the conduct of the parties reveal an apparent debtor-creditor, rather than seller-
 buyer, relationship. Considered in conjunction with the overall economic
 substance and risk allocation that connects the factors, the court concludes that the
 transactions are substantially similar to a loan.

        While so concluding, the court acknowledges that the evidence is not
 entirely one-sided. The Merchant Agreements include lengthy provisions
 regarding how the central transaction “is not intended to be, nor shall it be
 construed as a loan” but instead is a purchase of receipts for an amount that “equals
 the fair market value of such [r]eceipts.”63 But this ipse dixit is hardly convincing;
 “[s]imply calling transactions ‘sales’ does not make them so” because “[l]abels
 cannot change the true nature of the underlying transactions.”64 In this case, the
 countervailing evidence reveals that the term “sale” in the agreements is nothing
 more than a conclusory and self-serving label. Perhaps a little more favorable to
 CapCall is case law in which courts found somewhat similar agreements to be sale
 transactions based on the inclusion of reconciliation provisions and the absence of
 fixed terms.65 Here, at least some agreements include reconciliation provisions and
 none specify a fixed term. These aspects, however, do not outweigh the
 overwhelming other loan-like aspects of the transactions or the parties’ dealings
 (including the express negotiation of de facto “terms” for some transactions).
 Finally, a few of the Aicher and Fellerhoff factors support CapCall’s position to

 63
      Trial Ex. 105 at p. 3 § 1.9.
 64
      Fireman’s Fund Ins. v. Grover (In re Woodson Co.), 813 F.2d 266, 272 (9th Cir. 1987).
 65
      See, e.g., K9 Bytes, Inc. v. Arch Capital Funding, LLC, 56 Misc. 3d 807, 817-18 (N.Y. Sup. Ct. 2017). The
      court finds unpersuasive CapCall’s arguments and authorities regarding how transactions should be classified as
      sales when the buyer cannot “be assured of repayment, because its agreements are contingent on a merchant’s
      success.” Id. at 818. Many lenders are not “assured of repayment” if the borrower’s business does not succeed.
      In countless chapter 11 and chapter 7 cases, unsecured and undersecured creditors have received cents on the
      dollar when a business they financed failed to blossom. In the context of a restaurant business such as Shoot the
      Moon, most of the value of the enterprise and the debtor’s ability to generate liquidity for debt service depends
      on successful future operations. When operations are impacted – because the restaurant is no longer serving
      food that people want to eat, is unable to open due to governmental restrictions such as those occasioned by the
      COVID-19 situation, is impacted by broader economic or cultural shifts, or is affected by any of the many other
      events that can cause a deterioration in performance – many or all of the restaurant’s creditors will likely suffer
      losses, particularly since food inventory and fixtures rarely have substantial residual liquidation value. The
      analysis should not focus on whether the counterparty is “assured of repayment” or depends “on a merchant’s
      success,” but instead on whether the counterparty’s right to recovery is limited to a specific res of purchased
      assets. When the counterparty has a legal right to be paid in full by the business, the existence of that legal
      right would be indicative of a debtor-creditor relationship even if practical realization of that legal right is
      “contingent on a merchant’s success” and hence not assured.



 MEMORANDUM OPINION                                     Page 20
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 21 of
                                       41



 some extent. These include the absence of any provisions allowing the Shoot the
 Moon entities to repurchase the receivables as contemplated in factor five or
 permitting CapCall to alter the pricing terms as contemplated in factor six. It
 would be the rare case, though, when every factor points in the same direction.
 The applicable legal test requires a holistic approach keyed to specific facts and a
 weighing of factors. Here, the court has taken this approach and, after fully
 considering all the evidentiary support in CapCall’s favor, concludes that it is
 comparatively insignificant and insufficient to overcome the determination the
 court reached above.

 Montana Usury Claim

        Now that the transactions are properly classified, the court can proceed to
 the Trustee’s claim that the economic terms of certain loans expose CapCall to a
 usury penalty under Montana law. The Trustee limits this claim to the eleven
 transactions involving a Shoot the Moon LLC formed under Montana law.
 CapCall, in opposition, addresses little of the substance but strongly disputes that
 Montana law applies and urges application of New York law. Since New York
 lacks a usury statute analogous to Montana’s, adopting the law of either state has
 drastic implications on the outcome of the Trustee’s claim. As such, the court
 must resolve the choice-of-law question.

          I.       Choice of Law Analysis

       In federal cases predicated on bankruptcy jurisdiction, courts in the Ninth
 Circuit apply the “federal” choice-of-law rules based on the Restatement (Second)
 of Conflict of Laws.66

       Restatement section 187(2) sets forth a general rule for disputes involving
 contracts with two exceptions:




 66
      See, e.g., First Cmty. Bank v. Gaughan (In re Miller), 853 F.3d 508, 515-16 (9th Cir. 2017). This approach is
      not used everywhere. See PNC Bank v. Sterba (In re Sterba), 852 F.3d 1175, 1177 & 1177 n.1 (9th Cir. 2017)
      (noting that “[w]hen it comes to conflicts of law, bankruptcy is a bit of an odd duck” and highlighting a circuit
      split regarding which choice-of-law rules should apply).



 MEMORANDUM OPINION                                     Page 21
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 22 of
                                       41



          The law of the state chosen by the parties to govern their contractual
          rights and duties will be applied, even if the particular issue is one
          which the parties could not have resolved by an explicit provision in
          their agreement directed to that issue, unless either

               (a) the chosen state has no substantial relationship to the parties
               or the transaction and there is no other reasonable basis for the
               parties choice, or

               (b) application of the law of the chosen state would be [1]
               contrary to a fundamental policy of a state which [2] has a
               materially greater interest than the chosen state in the
               determination of the particular issue and [3] which, under the rule
               of § 188, would be the state of the applicable law in the absence
               of an effective choice of law by the parties.67

 The Restatement commentary explains that contract law generally operates “to
 protect the justified expectations of the parties and to make it possible for them to
 foretell with accuracy what will be their rights and liabilities under the contract,”
 but this predictability value is overcome when a fundamental policy of a state that
 would otherwise provide the applicable law is in play since judicial “regard must
 also be had for state interests and for state regulation.”68

        Before applying this framework, the court must consider the scope of its
 application. Broadly, CapCall urges the court to construe the arrangements as part
 of a single larger agreement rather than several discrete agreements. Based on this
 construction, CapCall recasts its relationship with the Shoot the Moon entities as
 one involving a “multistate transaction” since CapCall also transacted with entities
 formed and operating in Idaho and Washington. CapCall insists that this
 construction is most faithful to the predictability rules endorsed by the
 Restatement.69 CapCall’s position is flawed.


 67
      RESTATEMENT (SECOND) OF CONFLICT OF LAWS (Am. Law Inst. 1971) (“RESTATEMENT”) § 187(2).
 68
      Id. § 187 cmts. e, g.
 69
      See, e.g., id. § 187 cmt. e. (“Prime objectives of contract law are to protect the justified expectations of the
      parties and to make it possible for them to foretell with accuracy what will be their rights and liabilities under
      the contract. These objectives may best be attained in multistate transactions by letting the parties choose the
      law to govern the validity of the contract and the rights created thereby.”); § 188 cmt. b. (highlighting “the fact
      that in multistate cases it is essential that the rules of decision promote mutually harmonious and beneficial
      relationships in the interdependent community, federal or international”).



 MEMORANDUM OPINION                                      Page 22
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 23 of
                                       41



        CapCall’s argument is predicated on an inaccurate characterization of the
 arrangements – there was not one multistate transaction among all parties, but a
 series of eighteen separately documented, standalone transactions between CapCall
 and each applicable Shoot the Moon entity.70 CapCall asserts that the court can
 disregard the separateness of the eighteen transactions for two reasons. First,
 CapCall suggests the Shoot the Moon entities should not be treated as distinct legal
 persons. The record, however, provides no evidence to justify disregarding the
 foundational boundaries separating entities. Although Mr. Hatzenbeller used a
 consolidated account to move money throughout the enterprise, he documented the
 flow of funds as intercompany loans. Further, there is no evidence of hopeless
 entanglement among the entities or of any creditor confusion.71 Second, CapCall
 argues that the individual transactions should be collapsed into a single integrated
 deal. Again, the record does not support this theory. Although there is some loose
 relationship among the transactions (particularly those refinancing others), the
 documents clearly set forth discrete, self-contained transactions with integration
 clauses that cut against the consideration of external factors as CapCall proposes. 72
 Any evidence suggesting stronger linkage lacks clarity and weight.73
 Unfortunately for CapCall’s current litigation position, it chose not to structure
 these transactions as part of a single, larger agreement.74 The court declines

 70
      Case law demonstrates that the choice-of-law analysis should be performed on a contract-by-contract basis
      when a dispute involves multiple contracts that are related but nevertheless separate. See, e.g., Barnes Grp, Inc.
      v. C & C Prods., Inc., 716 F.2d 1023, 1026-32 (4th Cir. 1983); Discover Prop. & Cas. Ins. v. TETCO, Inc.,
      2014 U.S. Dist. LEXIS 20306, at *15-17 (D. Conn. Feb. 19, 2014); In re Titanium Dioxide Antitrust Litig., 962
      F. Supp. 2d 840, 862 (D. Md. 2013).
 71
      Cf. Alexander v. Compton (In re Bonham), 229 F.3d 750, 765-67 (9th Cir. 2000) (outlining factors that could
      support substantive consolidation of separate legal persons in bankruptcy).
 72
      See, e.g., Trial Ex. 105 at p. 5 § 4.8.
 73
      For example, CapCall points to two letters Mr. Leak signed that reference a series of four transactions recurring
      every two weeks. See Trial Exs. 140-141. The purpose of these letters is unclear as they do not request any
      action by the putative recipients or explain the details of any intended “information purpose.” In any event, it is
      unclear whether these letters were actually sent to anyone, the letters are extrinsic to written agreements
      containing integration clauses, and the letters are facially inaccurate when describing the transactions as being
      “between your account holder, Ken Hatzenbeller, and CapCall.” Indeed, one of the letters appears nonsensical
      as it is addressed to “Stockman Bank Account Manager.” See Trial Ex. 141. Mr. Hatzenbeller’s unrebutted
      testimony is that the Shoot the Moon entities never had accounts at Stockman Bank. It is difficult to draw much
      of consequence from these two documents and they are certainly not a sufficient basis on which to justify
      collapsing eighteen separately documented transactions.
 74
      There are many examples of transaction structures in which a single, backbone agreement is used to
      accommodate numerous individual transactions. Some exemplars include: revolving lines of credit, debt
      issuances in which a base indenture is coupled with supplemental indentures for specific issuances, commercial
      leasing in multiple locations subject to a master lease and individual location leases, derivative transactions
      using an ISDA master agreement and individual trade confirmations, law firm engagements utilizing a master
      retention agreement and separate addenda for each individual matter, and film distribution agreements whereby
      a uniform distribution agreement is supplemented with the details for individual films.



 MEMORANDUM OPINION                                     Page 23
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 24 of
                                       41



 CapCall’s invitation to construe the agreements in such a manner now and applies
 the Restatement’s framework on a contract-by-contract basis.

        The eleven agreements at issue all provide that New York law applies.75
 Thus, this provision controls unless a Restatement section 187(2) exception
 applies.76 The first, under paragraph (a), does not. CapCall is based and operates
 in New York, which creates the necessary relationship and some reasonable basis
 for the choice-of-law clause. If Montana law is to apply, then, all three conjunctive
 factors found in paragraph (b) must favor application of that state’s law. The court
 concludes that each factor supports application of Montana law based on the
 following analysis.

       Factor one: Applying New York law is inimical to the fundamental policy
 animating Montana’s usury law. A “fundamental” policy is one reflected by a
 substantive rule, rather than a mere legal formality, such as “in a statute which
 makes one or more kinds of contracts illegal or which is designed to protect a
 person against the oppressive use of superior bargaining power.”77 This is the very
 policy and purpose of Montana’s usury statute. As the Montana Supreme Court
 highlighted, “[u]sury statutes protect borrowers who lack real bargaining power
 against overreaching by creditors” and advance an important “public policy in
 favor of protecting the debtor.”78 And, as mentioned, New York lacks an
 analogous statute. Thus, applying that state’s law would circumvent Montana’s
 protections entirely. As such, the first factor is satisfied.79

        Factor two: Montana has a materially greater interest in the determination
 of this particular issue than does New York. The borrowers in these transactions
 were legal entities formed under and governed by Montana law, owned by
 individual Montana citizens, and operated by an individual Montana citizen

 75
      See, e.g., Trial Ex. 105 at p. 5 § 4.5.
 76
      Although the court ultimately does not reach or decide this issue, the record contains evidence that could
      support a general invalidation of the New York choice-of-law provisions given the minimal bargaining leverage
      of Mr. Hatzenbeller and the “take-it-or-leave-it” basis on which the deals were offered to him. See
      RESTATEMENT § 187 cmt. b, illus. 3.
 77
      Id. § 187 cmt. g.
 78
      Scarr v. Boyer, 250 Mont. 248, 252 (1991).
 79
      See, e.g., Kaneff v. Del. Title Loans, Inc., 587 F.3d 616, 624 (3d Cir. 2009) (determining “that Pennsylvania’s
      interest in the dispute, particularly its antipathy to high interest rates such as the 300.01 percent interest charged
      in the contract at issue, represents such a fundamental policy that we must apply Pennsylvania law”); Fleetwood
      Servs., LLC v. Complete Bus. Sols. Grp., Inc., 374 F. Supp. 3d 361, 372 (E.D. Pa. 2019) (concluding that Texas
      usury law constituted a fundamental public policy of that state when applying Restatement section 187(2)(b)).



 MEMORANDUM OPINION                                       Page 24
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 25 of
                                       41



 working from a Montana office. The only relevant link to New York is CapCall’s
 place of business. This superficial connection generates little to no stake for New
 York in the outcome here. By contrast, among Montana’s significant interests in
 regulating lending transactions involving its citizens is the harm to borrowers and
 collateral damage to other Montanans and the local economy when problematic
 transactions break bad. The underlying bankruptcy case here illustrates these
 interests well. As the evidence shows, the extremely high cost of the CapCall
 loans contributed to the Shoot the Moon entities’ downward spiral. In turn, the
 failure of the businesses resulted in, among other things, financial losses for
 numerous Montana citizens.80 As between the two states, Montana has a
 substantially greater interest in preventing lenders from circumventing its usury
 laws in transactions involving Montana borrowers. 81 Because of this materially
 greater interest, the second factor is satisfied.

        Factor three: Under Restatement section 188, Montana law would control
 in the absence of an effective choice of law. Section 188(1) generally provides that
 “[t]he rights and duties of the parties with respect to an issue in contract are
 determined by the local law of the state which, with respect to that issue, has the
 most significant relationship to the transaction and the parties under the”
 overarching choice-of-law principles in Restatement section 6.82 When applying
 those overarching principles, Restatement section 188(2) illustrates relevant
 contacts for consideration: “(a) the place of contracting, (b) the place of negotiation
 of the contract, (c) the place of performance, (d) the location of the subject matter
 of the contract, and (e) the domicile, residence, nationality, place of incorporation
 and place of business of the parties.”83 The “contacts are to be evaluated according


 80
      See, e.g., Trial Ex. 152 (listing creditors that will receive significantly less than recovery in full, including
      various Montana business and governmental entities). Cf. Colorado v. W. Sky Fin., L.L.C., 845 F. Supp. 2d
      1178, 1181 (D. Colo. 2011) (observing, in litigation about allegedly improper lending practices, how “[t]he
      impact of the allegedly excessive charges was felt in Colorado”).
 81
      This point is highlighted later in the Restatement. See RESTATEMENT § 188 cmt. c. (“So the state where a party
      to the contract is domiciled has an obvious interest in the application of its contract rule designed to protect that
      party against the unfair use of superior bargaining power.”); see also, e.g., DJR Assocs., LLC v. Hammonds, 241
      F. Supp. 3d 1208, 1232 n.11 (N.D. Ala. 2017) (“[A]n operating principle the court must respect is that each
      state is entitled to determine its own policies, and no state may insist that its laws be applied within other states
      to the exclusion of the power of such other states to decide for themselves what is good policy for regulating
      economic relationships within their own borders.”); Ribbens Int’l, S.A. de C.V. v. Transp. Int’l Pool, Inc., 47 F.
      Supp. 2d 1117, 1123 (C.D. Cal. 1999) (noting, during choice-of-law analysis, that “California, on the other
      hand, maintains a weighty and substantial interest in regulating commercial transactions that take place within
      its border”).
 82
      RESTATEMENT § 188(1).
 83
      Id. § 188(2).



 MEMORANDUM OPINION                                       Page 25
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 26 of
                                       41



 to their relative importance with respect to the particular issue.”84 The
 commentary further instructs that “the interest of a state in having its contract rule
 applied in the determination of a particular issue will depend upon the purpose
 sought to be achieved by that rule and upon the relation of the state to the
 transaction and the parties.”85 Finally, the section 188(2) “factors are not to be
 applied mechanistically but qualitatively (based on the nature of the contract) in
 deciding which state has the most significant relationship to the parties and the
 contract.”86

        A holistic and qualitative evaluation of the relevant contacts in this
 proceeding demonstrates that Montana has the most significant relationship to the
 transactions and parties. Specifically:

             Though negotiations occurred via telephone and internet, the signatures
              necessary to make the documents binding always physically occurred in
              Montana.87 No corresponding act occurred in New York.

             Montana was also the hub of performance. CapCall processed the agreed
              upon funding to fulfill its role while the Shoot the Moon entities fulfilled
              their primary role by repaying the “Specified Daily Amount.” As Mr.
              Leak encouraged as CapCall’s representative, both sides channeled the
              monetary performance through a Montana entity (Shoot the Moon
              Grizzly) using its account at a Montana bank (Prairie Mountain Bank).88
              Other than repayment, the agreements required the Shoot the Moon
              entities to comply with various negative covenants and other restrictions.
              These restrictions constrained how Mr. Hatzenbeller could operate the
              restaurants located in Montana from his Great Falls office.

             The subject matter of the agreements is also largely concentrated in
              Montana. The cash advances were intended to fund Montana entities,
              operating restaurants in Montana, managed solely by a Montana resident,

 84
      Id.
 85
      Id. cmt. c.
 86
      Bixler v. Next Fin. Grp., Inc., 858 F. Supp. 2d 1136, 1143 (D. Mont. 2012).
 87
      RESTATEMENT § 188 cmt. e. (explaining that “the place of contracting is the place where occurred the last act
      necessary . . . to give the contract binding effect” and that the place of negotiation “is of less importance when
      there is no one single place of negotiation and agreement, as, for example, when the parties do not meet but
      rather conduct their negotiations from separate states by mail or telephone”).
 88
      See, e.g., Trial Ex. 130.



 MEMORANDUM OPINION                                      Page 26
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 27 of
                                       41



                from an office located in Montana, and utilizing accounts at a Montana
                bank. The ineluctable connection to Montana is evident on the face of
                each Merchant Agreement CapCall prepared as well as the UCC-1
                financing statements CapCall filed with the Montana Secretary of State.89

           Finally, aside from CapCall, all players domiciled, resided, incorporated,
            and operated in Montana. CapCall is a Delaware LLC with a principal
            place of business in New York. The relevant Shoot the Moon entities all
            organized and conducted business in Montana – the same locale where
            Mr. Hatzenbeller resided and operated the businesses. Likewise, the
            personal guarantors and signatories of confessions of judgment all
            resided in Montana.

 Montana’s contacts permeate every aspect of the relevant agreements while any
 contacts attributable elsewhere, including New York, are de minimis. As such, the
 court concludes that Montana has, by a wide margin, the most significant
 relationship to the transactions and parties as contemplated by Restatement section
 188(1). This conclusion satisfies the third factor of section 187(2)(b). Since all
 three criteria are satisfied, Montana law applies to the Trustee’s claim concerning
 the eleven agreements with Montana entities.90

          II.       Application of Montana Law

        Montana enacted statutes limiting the interest lenders (other than “regulated
 lenders”) may charge.91 Accordingly, contracting “[p]arties may agree in writing
 to the payment of any rate of interest that does not exceed the greater of 15% or an
 amount that is 6 percentage points per year above the prime rate published by the
 federal reserve system in its statistical release H.15 Selected Interest Rates for bank



 89
      See Trial Exs. 102 at p. 1, 103 at p. 1, 104 at p. 1, 106 at p. 1, 109 at p. 1, 110 at p. 1, 111 at p. 1, 113 at p. 1,
      115 at p. 1 (note that this agreement erroneously identifies the particular Shoot the Moon entity as being
      organized in Idaho despite CapCall contracting with that entity and correctly identifying it as a Montana entity
      twice before, see Trial Exs. 103, 104), 116 at p. 1, 118 at p. 1, 204, 205, 209, 210, 211.
 90
      Cf. Casarotto v. Lombardi, 268 Mont. 369, 373-75 (1994) (applying Restatement sections 187(2)(b) and 188
      and concluding that Montana law applied to franchise dispute when franchisee restaurant would be operated in
      Great Falls by Great Falls residents and the primary connection to a different state was that the franchisor “was
      incorporated in that state and apparently had its home office in that state at the time of the parties’ agreement”),
      rev’d on other grounds sub nom. Doctor’s Assocs. Inc. v. Casarotto, 517 U.S. 681 (1995).
 91
      See Mont. Code Ann. § 31-1-111 (defining “regulated lender”). CapCall does not contend it qualifies as a
      “regulated lender” and the record contains no evidence supporting such qualification.



 MEMORANDUM OPINION                                       Page 27
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 28 of
                                       41



 prime loans dated 3 business days prior to the execution of the agreement.”92 Here,
 there appears to be no dispute that the greater of the two amounts is 15%.

        When a lender has taken, received, reserved, or charged interest greater than
 legally permitted, the statutory penalty is “forfeiture of a sum double the amount of
 interest” charged and an express remedy for the borrower or its successor to
 recover “a sum double the amount of interest paid.”93 The lender “need not know
 that the particular interest rate is usurious and illegal” but merely needs to
 consummate a transaction charging an interest rate that is usurious in fact.94
 “[B]efore any suit may be brought to recover the usurious interest, the party
 bringing suit” must make “written demand for return of the interest paid.”95

        The Trustee made the required written demand in relation to the eleven loans
        96
 here. The Trustee’s expert witness, Ms. Manos, performed a detailed analysis of
 the relevant transactions to calculate (i) the effective rate of interest CapCall
 charged and (ii) the applicable usury penalty under Montana law.97 CapCall did
 not challenge the details of the calculations or introduce evidence or analysis
 supporting alternative amounts. Based on the lack of objection, Ms. Manos’
 credibility, and an independent review of her analysis, the court finds that the
 calculations appropriately quantify the interest rates applicable to the specified
 transactions and the resulting penalty.98 Additionally, based on the parties’ relative
 sophistication and the overall context of the transactions, specifically CapCall’s
 vast experience transacting with merchants and its exclusive control over the legal
 documentation, the court concludes that there is no equitable consideration


 92
      Id. § 31-1-107(1).
 93
      See id. § 31-1-108(1), (2).
 94
      Scarr, 250 Mont. at 253. See also Bowden v. Gabel, 105 Mont. 477, 477 (1937).
 95
      Mont. Code Ann. § 31-1-108(2).
 96
      See Trial Ex. 146.
 97
      See Trial Ex. 145. Although CapCall did not make any argument regarding the special usury rule in
      Restatement section 203, the court notes that the effective interest rates Ms. Manos calculated (between 82.7%
      at the low end and 175.13% at the high end) are many multiples of the permissible 15% and therefore are
      “greatly in excess of the rate permitted by the general usury law of the state of the otherwise applicable law
      under the rule of § 188.” RESTATEMENT § 203.
 98
      Ms. Manos’ approach to calculating the applicable interest rates squares with the broad statutory definition of
      interest as any “compensation allowed by law or fixed by the parties for the use or forbearance or detention of
      money and includes loan origination fees, points, and prepaid finance charges, as defined in 12 CFR 226.2.”
      Mont. Code Ann. § 31-1-104. See also, e.g., Brummer v. TMG Life Ins. Co. (In re Brummer), 147 B.R. 552,
      558-59 (Bankr. D. Mont. 1992) (discussing how amounts are treated as interest under this statute “[r]egardless
      of the label used” if “the substance of the transaction” is to compensate the lender for an advance of money).



 MEMORANDUM OPINION                                    Page 28
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 29 of
                                       41



 weighing against enforcing the full penalty.99 To the contrary, straightforward
 application of Montana law advances the statutory purpose of “protect[ing]
 borrowers who lack real bargaining power against overreaching by creditors.”100
 Thus, the court imposes the statutory penalty in its entirety.

           III.     Judgment

       Based on the above analysis, the Trustee is entitled to judgment on his usury
 claim against CapCall in the amount of $1,216,685.

 Preference Claim

        According to the Trustee’s second claim, CapCall received funds within the
 90 days immediately preceding the petition date on account of its loans to the
 Shoot the Moon entities. The Trustee asserts these transfers are avoidable and
 recoverable pursuant to Bankruptcy Code sections 547 and 550. Preference
 actions under the Bankruptcy Code are intended to deter the proverbial “race to
 courthouse” or other collection activity against an insolvent debtor and to further
 the prime bankruptcy policy of equality of distribution among similarly situated
 creditors.101 Indeed, the authority “to avoid preferential transfers and to recover
 the transferred property . . . has been a core aspect of the administration of
 bankrupt estates since at least the 18th century.”102

           I.       Statutory Preference Elements

       To prevail on his preference claim, the Trustee has the burden of proving, by
 a preponderance of the evidence,103 the following seven elements:104


 99
       Cf. In re Dale, 2021 Bankr. LEXIS 348, at *8-10 (Bankr. D. Mont. Feb. 12, 2021) (reducing usury penalty
       based on equitable considerations including the document drafting history and the parties’ relative business
       experience).
 100
       Scarr, 250 Mont. at 252.
 101
       See, e.g., Union Bank v. Wolas, 502 U.S. 151, 160-61 (1991).
 102
       Cent. Va. Cmty. Coll. v. Katz, 546 U.S. 356, 372 (2006).
 103
       See, e.g., 11 U.S.C. § 547(g); Batlan v. TransAm. Com. Fin. Corp. (In re Smith’s Home Furnishings, Inc.), 265
       F.3d 959, 967 (9th Cir. 2001).
 104
       The Small Business Reorganization Act of 2019 amended section 547(b) to require “reasonable due diligence in
       the circumstances of the case and taking into account a party’s known or reasonably knowable affirmative
       defenses under subsection (c)” as part of a trustee’s prima facie case. The legislation was not effective until
       after the relevant time period here and was not retroactive regarding pending preference claims.



 MEMORANDUM OPINION                                     Page 29
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 30 of
                                       41



           (1) a transfer

           (2) of the debtor’s property

           (3) to or for the benefit of a creditor

           (4) for or on account of an antecedent debt

           (5) made while the debtor was insolvent

           (6) within 90 days of the filing of the petition in bankruptcy

           (7) that enables the creditor to receive more than he would under a
           Chapter 7 liquidation.105

 Based on the totality of the record established at trial, the court determines that the
 Trustee has sustained this burden and, therefore, is entitled to avoid and recover the
 challenged transfers from CapCall, subject to one caveat discussed below.
 Following the elements above in turn, the record demonstrates that:

       First, transfers in the aggregate of $1,129,071.00 were made to or for the
 benefit of CapCall.106 CapCall has offered no evidence or allegation otherwise.

        Second, the $1,129,071 transferred was the debtor’s property. While
 CapCall does not dispute that the funds belonged to the various Shoot the Moon
 entities upon transfer, it does dispute that these funds belonged to the debtor. The
 argument is that the several entities merged on the eve of bankruptcy to form a
 single entity that became the debtor, hence the funds could not have belonged to
 the “debtor” because it did not exist at the relevant date. Bankruptcy Judge Terry
 L. Myers rejected an identical argument made in one of the several related
 adversary proceedings.107 The court agrees with and adopts Judge Myers’ analysis
 regarding the issue.108 The rationale is consistent with precedent giving a broad

 105
       United States v. Daniel (In re R & T Roofing Structures & Com. Framing), 887 F.2d 981, 984 (9th Cir. 1989).
 106
       See Trial Ex. 144. Ms. Manos testified that she prepared this document after evaluating the underlying bank
       statements. See Trial Exs. 158-160.
 107
       See Foster v. IOU Cent., Inc. (In re Shoot the Moon, LLC), 2020 Bankr. LEXIS 1374, at *13-16, *26-29
       (Bankr. D. Mont. May 21, 2020).
 108
       The court has a different perspective regarding another aspect of Judge Myers’ opinion, which deals with an
       argument that CapCall generally deploys based on anti-assignment provisions in the Merchant Agreements.



 MEMORANDUM OPINION                                     Page 30
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 31 of
                                       41



 construction to the scope of property in the bankruptcy context.109 Moreover,
 “‘property of the debtor’ subject to the preferential transfer provision is best
 understood as that property that would have been part of the estate had it not been
 transferred before the commencement of bankruptcy proceedings.”110 In short, if
 the funds were not transferred to CapCall, they would have remained property of
 the Shoot the Moon entities before the merger, then property of the merged entity,
 and finally property of the estate. These transfers ultimately diminished the Shoot
 the Moon bankruptcy estate, which means they were transfers of the debtor’s
 property for purposes of Bankruptcy Code section 547.111

       Third, the $1,129,071 in transfers were to or for the benefit of CapCall in its
 capacity as a “creditor.”112

       Fourth, the transferred funds were used to satisfy the prepetition loan
 obligations already discussed. Thus, the transfers were for or on account of an
 antecedent debt.113



       See, e.g., Trial Ex. 105 at p. 5 § 4.2 (precluding the Shoot the Moon entity “from transferring or assigning this
       Agreement, or any of its rights or obligations hereunder, without [CapCall]’s written consent”). Judge Myers
       concluded that “rights are generally assignable unless the contract provides otherwise or an exception applies”
       and “the right to avoid a preferential transfer or challenge allegedly usurious interest rates does not fall into the
       enumerated exceptions.” See 2020 Bankr. LEXIS 1374, at *12. The right to avoid a preference, however, was
       never one the debtor enjoyed – preference actions are creatures of the Bankruptcy Code that exist only
       postpetition for the benefit of the estate, not the debtor, and hence are unaffected by prepetition acts of the
       debtor. See, e.g., Cont’l Ins. v. Thorpe Insulation Co. (In re Thorpe Insulation Co.), 671 F.3d 1011, 1026 (9th
       Cir. 2012) (explaining how “purported prepetition waivers of the protections of the Bankruptcy Code” are
       generally unenforceable); Bakst v. Bank Leumi, USA (In re D.I.T., Inc.), 575 B.R. 534, 536 (Bankr. S.D. Fla.
       2017) (describing how various nonbankruptcy defenses, such as in pari delicto, “may not be raised in response
       to an action brought by the estate representative under the provisions of the Bankruptcy Code itself, including
       fraudulent transfer and preference actions”). Additionally, neither a preference claim nor a Montana usury
       claim is a right arising under or pursuant to the Merchant Agreements. Rather, both rights are the product of
       statutory regimes that exist apart from the agreements. Because the Trustee is not seeking to assert any of the
       Shoot the Moon entities’ “rights or obligations hereunder,” the anti-assignment provisions in the Merchant
       Agreements are irrelevant to the preference and usury claims.
 109
       See, e.g., United States v. Whiting Pools, Inc., 462 U.S. 198, 204-05 (1983).
 110
       Begier v. IRS, 496 U.S. 53, 58 (1990). See also, e.g., United States v. Sims (In re Feiler), 218 F.3d 948, 953
       (9th Cir. 2000) (explaining that avoidance actions allow “a trustee to avoid transfers of property that should
       have been the property of the estate, but for an improper transfer”); Mardick v. Stover, 392 F.2d 561, 565 (9th
       Cir. 1968) (discussing how “the concept of voidable preference” is intended to capture “property of any
       bankrupt which would, but for transfer, have constituted part of his estate”).
 111
       See, e.g., Adams v. Anderson (In re Superior Stamp & Coin Co.), 223 F.3d 1004, 1007 (9th Cir. 2000).
 112
       See 11 U.S.C. § 101(5)(A), (10)(A) (defining the terms “claim” and “creditor”).
 113
       See id. § 101(12) (defining the term “debt”).



 MEMORANDUM OPINION                                        Page 31
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 32 of
                                       41



        Fifth, the transfers were made while the Shoot the Moon entities were
 insolvent. As an initial matter, the Trustee enjoys a presumption of insolvency114
 and CapCall introduced no evidence or argument to rebut the presumption. Aside
 from this, the Trustee presented evidence of insolvency. Ms. Manos testified that
 the entities were insolvent, both individually and collectively, and she offered
 documents showing the work she used to arrive at this conclusion.115 Mr.
 Hatzenbeller also testified that the Shoot the Moon enterprise had effectively
 become trapped in a death spiral by no later than the summer of 2015.

       Sixth, all the challenged transfers were made within 90 days of the petition
 date. The bankruptcy case was filed on October 21, 2015, and Ms. Manos’
 calculations are specifically limited to payments within the previous 90 days.116

       Seventh, the transfers enabled CapCall to receive more than it would have in
 a chapter 7 liquidation. This final inquiry is “sometimes referred to as the ‘greater
 amount’ test [and] requires the court to construct a hypothetical chapter 7 case and
 determine what the creditor would have received if the case had proceeded under
 chapter 7.”117 In this case, the scenario is something less than hypothetical because
 the Trustee actually liquidated most of the bankruptcy estate property in the same
 manner a hypothetical chapter 7 trustee would proceed. Nevertheless, the court
 will embark on the complete exercise.

        In a hypothetical chapter 7 case, the funds transferred to CapCall would have
 instead become property of the chapter 7 estate subject to the security interests of
 CapCall that are junior to other security interests in the same assets. A chapter 7
 trustee might seek to use this cash collateral to operate the restaurants for a limited
 period to preserve assets.118 The chapter 7 trustee then would try to do what the
 Trustee actually did here – reduce the business assets to cash via a section 363
 sale.119 The hypothetical sale could not have obtained a greater net purchase price
 than the Trustee’s actual sale and likely would have obtained less. The chapter 7
 trustee thus would be left with, at best, the same sale proceeds and the cash that
 counterfactually was not transferred to CapCall. As with the present case, this

 114
       See id. § 547(f).
 115
       See Trial Ex. 157.
 116
       See Trial Ex. 144.
 117
       Alvarado v. Walsh (In re LCO Enters.), 12 F.3d 938, 941 (9th Cir. 1993).
 118
       See 11 U.S.C. § 721.
 119
       See id. § 704(a)(1).



 MEMORANDUM OPINION                                    Page 32
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 33 of
                                       41



 amount would be insufficient to satisfy secured claims senior to CapCall.120
 CapCall therefore would have only a general unsecured claim,121 which would
 generate a limited, if any, distribution from the chapter 7 estate. As Ms. Manos
 testified at trial, then, the prepetition transfers to CapCall enabled CapCall to
 recover significantly more than CapCall would have received in a hypothetical
 chapter 7 liquidation and the “greater amount” test is satisfied.122

       In its post-trial submission, CapCall offers the following arguments
 regarding the “greater amount” test:

           CapCall’s claims in a hypothetical Chapter 7 would have resulted in
           an enforceable lien both at the time of filing said petition for Chapter
           7 protection as well as during the pendency of the case administration.
           Specifically, CapCall would have had a lien on the debtor’s accounts
           at the time of filing. The extent to which there were other creditors
           that similarly had liens does not affect the extent to which the lien
           would be legally enforceable. Further, the primary asset secured by
           CapCall’s lien would be not just the accounts of the debtor but the
           future receivables as well and their proceeds as liquidated.123

 These points ignore fundamentals of the Bankruptcy Code. The “extent to which
 there were other creditors that similarly had liens” on the same collateral certainly
 does “affect the extent to which the lien would be legally enforceable” under
 Bankruptcy Code section 506. This section limits a secured claim “to the extent of
 the value of such creditor’s interest in the estate’s interest in such property” and
 bifurcates the remainder as “an unsecured claim to the extent that the value of such
 creditor’s interest . . . is less than the amount of such allowed claim.”124 Thus, if
 liens senior to CapCall’s exceed the value of the collateral, then CapCall is left
 with an unsecured claim (because the value of its junior, out-of-the-money interest



 120
       See Trial Ex. 152 (column for claims that were “Secured Converted to Unsecured after Sale Closure,” which
       include deficiency claim amounts significantly in excess of the aggregate amount of the CapCall transfers).
 121
       See 11 U.S.C. § 506(a).
 122
       See, e.g., Am. Honda Fin. Corp. v. A. Angelle, Inc. (In re A. Angelle, Inc.), 230 B.R. 287, 300 (Bankr. W.D. La.
       1998) (concluding that greater amount test was satisfied when the transferee “did not enjoy a senior secured
       position with respect to [the collateral], nor to the proceeds resulting from the sale thereof, and, accordingly,
       was not fully secured with respect to that transfer”).
 123
       Suppl. Post Trial Br. 8, ECF No. 275.
 124
       11 U.S.C. § 506(a).



 MEMORANDUM OPINION                                      Page 33
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 34 of
                                       41



 is $0) and no enforceable lien.125 Further, CapCall’s security interest regarding
 future receivables not existing on the petition date terminates under Bankruptcy
 Code section 552 insofar as those future receivables are “property acquired by the
 estate or by the debtor after the commencement of the case” but not “proceeds,
 products, offspring, or profits” of property in which CapCall had a security interest
 and which was extant on the petition date.126 And, even absent section 552,
 CapCall’s lien would still be junior to senior, but undersecured, lienholders and
 CapCall would be back where it started: with an unsecured claim and an
 unenforceable lien. Despite CapCall’s efforts, it cannot spoil the Bankruptcy Code
 fruits growing from the seed of senior-yet-undersecured liens on the collateral
 granted to secure the Shoot the Moon entities’ obligations to CapCall.127

           II.      Recovery Limitations

        Although the Trustee prevails on the preference claim under Bankruptcy
 Code section 547(b), he is “entitled to only a single satisfaction” in an avoidance
 action.128 Consistent with this mandate, the court should eliminate any overlap
 between recovery on the claim here and recovery on the usury claim above.129
 Some preferential transfers include interest CapCall must return because of the
 judgment on the usury claim. The Trustee could obtain more than a single
 recovery if CapCall is required to return the same money to satisfy each judgment
 separately. Therefore, the Trustee is entitled to a judgment in the full amount of
 the preferential transfers subject to a reduction on a dollar-for-dollar basis equal to
 any imputed interest included within the preferential payments, but only to the



 125
       See id. § 506(d).
 126
       See id. § 552(a)-(b)(1); see also, e.g., Fin. Oversight & Mgmt. Bd. for P.R. v. Andalusian Glob. Designated
       Activity Co. (In re Fin. Oversight & Mgmt. Bd. for P.R.), 948 F.3d 457, 466-72 (1st Cir.), cert. denied, 141 S.
       Ct. 844 (2020); Sims v. Jamison, 67 F.2d 409, 411 (9th Cir. 1933).
 127
       It bears noting that CapCall could have avoided the position in which it now finds itself. Mr. Marmott testified
       that he is familiar with the operation of UCC-1 financing statements and that it is standard practice in the
       industry for merchant cash advance parties to file such financing statements. If it is not industry practice to
       perform a precautionary search for other financing statements before making a cash advance, it certainly should
       be. Had CapCall performed such a search, CapCall likely would have realized that there were preexisting
       lenders with first-in-time financing statements encumbering all assets of the relevant Shoot the Moon entities,
       including their accounts receivable, which may have deterred CapCall from engaging in the transactions.
 128
       11 U.S.C. § 550(d).
 129
       See, e.g., Samson v. W. Cap. Partners, LLC (In re Blixseth), 489 B.R. 154, 202 (Bankr. D. Mont. 2013)
       (describing similar issue when there was an overlap between amounts recoverable based on fraudulent transfer
       theory and amounts recoverable under the Montana usury statute), aff’d, 514 B.R. 871 (D. Mont. 2014), aff’d in
       part, rev’d in part, 679 F. App’x 611 (9th Cir. 2017) (the basis for reversal related to a totally separate issue).



 MEMORANDUM OPINION                                       Page 34
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 35 of
                                       41



 extent CapCall actually satisfies in full its liability to the Trustee under the
 Montana usury statute.

           III.      Judgment

       Subject to the judgment-reduction provision above, the Trustee is entitled to
 avoidance and recovery of preferential transfers totaling $1,129,071.

 Other Issues

           The parties raise a handful of other claims and issues requiring attention.

           I.        CapCall’s Claims

        After the petition date, credit card payments continued to be processed from
 business operations. CapCall asserts ownership of the funds based on its purported
 purchase of the receivables. The Trustee received and utilized a portion of those
 funds, and the balance is held in the segregated account mentioned previously.
 CapCall seeks (i) a monetary judgment against the Trustee for conversion of the
 portion of the funds the Trustee received and (ii) a declaratory judgment that the
 remaining balance held in the segregated account belongs to CapCall. The court
 effectively disposed of these claims upon determining that CapCall did not
 purchase the receivables but extended loans collateralized by the assets – loans that
 are ultimately unsecured for the reasons described above.130 Because CapCall



 130
       In its post-trial submission, CapCall contends that “there are no claims either pleaded or proofs offered toward
       claims of lien stripping under 11 U.S.C. § 506(d).” Suppl. Post Trial Br. 7, ECF No. 275. Regarding the former
       point, CapCall is correct that the Trustee did not plead a formal count under Bankruptcy Code section 506(d). It
       is unclear that such formal pleading is necessary, however; section 506(d) by its terms is self-operative when it
       declares that that a lien falling within its scope “is void” as opposed to being potentially “voidable” through
       litigation. Compare 11 U.S.C. § 506(d), with, e.g., id. §§ 544(a)-(b)(1), 545, 547(b), 548(a)-(c), 549(a); see
       also, e.g., id. § 551 (clearly differentiating between a transfer that “is avoided” under various sections and “any
       lien void under section 506(d)”); Bank of N.Y. Mellon v. Enchantment at Sunset Bay Condo. Ass’n, 2 F.4th
       1229, 1235-37 (9th Cir. 2021) (VanDyke, J., concurring) (tracing historical distinction between the separate
       concepts of “void” and “voidable” in the context of the automatic stay; noting that “[i]f a transaction is void, it
       is null—it is as if it never existed”). In any event, the Trustee’s position throughout this litigation has been that
       CapCall’s potential collateral is unencumbered property of the estate, which necessarily challenges any lien that
       CapCall asserts. See, e.g., Def.’s Countercl. 11 ¶ 45, ECF No. 17; Final Pretrial Order 8-9, 24, ECF No. 260.
       Regarding the latter point, CapCall is incorrect that there were no “proofs offered” in support of lien-stripping –
       the Trustee introduced clear evidence, which CapCall failed to rebut, demonstrating the existence of senior liens
       on all of CapCall’s collateral and that those senior liens are undersecured, which is all the proof necessary to
       leave CapCall with no allowable secured claim under Bankruptcy Code section 506(a) and hence only void
       liens under section 506(d).



 MEMORANDUM OPINION                                       Page 35
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 36 of
                                       41



 lacks an ownership or enforceable security interest in the receivables, these claims
 are nonstarters and the Trustee is entitled to the remaining segregated account.131

           II.      CapCall’s General Unsecured Claim: Allowance & Subordination

        Because CapCall is obligated to the bankruptcy estate on the preference
 claim, CapCall is not entitled to payment on its proof of claim until it has satisfied
 the judgment set forth herein.132 Thus, CapCall’s claim is presently disallowed.
 CapCall may file an amended proof of claim, within 30 days after satisfying the
 judgment related to the preference claim, detailing any additional amounts that
 CapCall asserts under Bankruptcy Code section 502(h). The Trustee must object
 within 60 days or CapCall’s amended proof of claim will constitute CapCall’s
 allowed general unsecured claim for all purposes in the bankruptcy case.133

           III.     Attorneys’ Fees and Costs

        The Trustee asserts a right to an award of attorneys’ fees against CapCall
 pursuant to Montana’s reciprocal fee statute, which makes unilateral fee provisions
 bilateral regarding “any action on the contract” and entitles the prevailing party in


 131
       Adding to these considerations, CapCall is also bound by the terms of the confirmed plan providing that “[a]ny
       creditor with a lien that no longer has any value will become a general unsecured creditor.” See In re Shoot the
       Moon, LLC, No. 2:15-bk-60979-WLH (Bankr. D. Mont.), Plan of Liquidation § 3.9, ECF No. 1056; see also id.
       § 1.0 (advising parties to carefully review the disclosure statement and evaluate “the impact of the plan upon
       your claims or security interests” (all-caps font removed)). CapCall received notice of the plan and had
       participated in the Shoot the Moon bankruptcy (including through the stipulation regarding the segregated funds
       and by filing a proof of claim) and thus CapCall is bound by the plan as well as by Bankruptcy Code section
       1141(c)’s generalized free-and-clear provision. See 11 U.S.C. § 1141(c) (providing that, subject to certain
       inapplicable exceptions, “except as otherwise provided in the plan or in the order confirming the plan, after
       confirmation of a plan, the property dealt with by the plan is free and clear of all claims and interests of
       creditors, equity security holders, and of general partners in the debtor”). The segregated account is “dealt
       with” in section 2.15 of the confirmed plan, which transfers “all remaining assets of the Estate” to the STM
       Liquidating Trust. See also Trial Ex. 155 § 2.2. Given the terms of the confirmed plan and CapCall’s
       participation in the bankruptcy case, this is not a context where the “ride through” doctrine has any application.
       See, e.g., Acceptance Loan Co. v. S. White Transp., Inc. (In re S. White Transp., Inc.), 725 F.3d 494, 496 (5th
       Cir. 2013); In re Penrod, 50 F.3d 459, 461-64 (7th Cir. 1995). The unpublished case CapCall cites regarding
       the “ride through” doctrine is distinguishable because that litigation arose from a chapter 7 case in which there
       was no plan and no role for section 1141(c). See Nagata v. HFS Fed. Credit Union (In re Nagata), 2006 Bankr.
       LEXIS 1634, at *2, *6-7 (Bankr. D. Haw. July 20, 2006).
 132
       See 11 U.S.C. § 502(d).
 133
       The Trustee argued in post-trial briefing that the court should equitably subordinate all of CapCall’s claims
       pursuant to Bankruptcy Code section 510(c). See Trustee’s Post-Trial Br. 13-16, ECF No. 274. The court need
       not reach the details of this theory because counsel withdrew the new claim during closing argument and
       acknowledged that the issue was not raised before trial. See, e.g., Greenstar, LLC v. Heller, 934 F. Supp. 2d
       672, 696 (D. Del. 2013).



 MEMORANDUM OPINION                                      Page 36
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 37 of
                                       41



 such an action “to recover reasonable attorney fees from the losing party.”134 The
 eleven agreements subject to Montana law each create an express right for CapCall
 to recover court costs and attorneys’ fees associated with CapCall’s enforcement of
 its broadly-defined rights and remedies.135 Thus, the court must assess whether
 these proceedings involve an action “on the contract.”136

                     i.       This Litigation Arises From the Merchant Agreements

         In answering such questions, Montana courts apply the concept broadly and
 award reciprocal fees in varied contexts even when a contract is successfully
 attacked.137 This broad approach is consistent with decisions of the Ninth Circuit
 Court of Appeals applying similar reciprocal fee statutes of other states and
 concluding that actions are “on a contract” when the litigation generally “involves”
 that contract or a party’s efforts “to enforce, or avoid enforcement of, the
 provisions of the contract.”138 That the litigation arises in a bankruptcy context,
 involves some bankruptcy issues, or perhaps is even largely premised on a dispute
 about the Bankruptcy Code’s operation does not affect whether an action is on the
 contract.139 Rather, the focus should be on the role and import of the contract in
 the litigation as well as whether the losing party “could have sought fees under the
 contract” had it prevailed.140


 134
       Mont. Code Ann. § 28-3-704(1). As with the Montana usury statute, the policy purposes served by Montana’s
       reciprocal fee statute are expansive and grounded in protecting parties with inferior bargaining power from
       contractual overreaching, which means the fee statute likewise represents a fundamental policy of the state for
       purposes of any choice-of-law analysis. See, e.g., Medcorp Int’l, L.L.C. v. Leslie, 1998 U.S. App. LEXIS
       21714, at *14 (9th Cir. Sept. 3, 1998).
 135
       See Trial Exs. 102 at p. 5 §§ 3.2-3.3, 103 at p. 5 §§ 3.2-3.3, 104 at p. 5 §§ 3.2-3.3, 106 at p. 5 §§ 3.2-3.3, 109 at
       p. 5 §§ 3.2-3.3, 110 at p. 5 §§ 3.2-3.3, 111 at p. 5 §§ 3.2-3.3, 113 at p. 5 §§ 3.2-3.3, 115 at p. 5 §§ 3.2-3.3, 116
       at p. 5 §§ 3.2-3.3, 118 at p. 2 §§ 3.2-3.3.
 136
       This reciprocal right is one arising under Montana statute, not under the Merchant Agreements themselves. As
       such, the anti-assignment provisions in the Merchant Agreements are not violated by their own terms and do not
       bear on the Trustee’s ability to assert a claim to reciprocal attorneys’ fees as successor to the applicable Shoot
       the Moon entities. See note 108, supra.
 137
       See, e.g., Gandy v. Eschler, 261 Mont. 355, 360-61 (1993); Carey v. Wallner, 223 Mont. 260, 267 (1986);
       Preston v. McDonnell, 203 Mont. 64, 68 (1983); Bartmess v. Bourassa, 196 Mont. 231, 234 (1982); see also
       generally Dickman v. Ford New Holland, 1993 U.S. App. LEXIS 28731, at *6-7 (9th Cir. Oct. 25, 1993)
       (describing how “the Montana Supreme Court has construed” fee-shifting provisions such as section 28-3-704
       “very liberally”).
 138
       Penrod v. AmeriCredit Fin. Servs. (In re Penrod), 802 F.3d 1084, 1088 (9th Cir. 2015). See also, e.g., Heritage
       Ford v. Baroff (In re Baroff), 105 F.3d 439, 442-43 (9th Cir. 1997).
 139
       See In re Penrod, 802 F.3d at 1088-89.
 140
       See id. at 1090.



 MEMORANDUM OPINION                                        Page 37
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 38 of
                                       41



        The court concludes that the following aspects of this adversary proceeding
 constitute an “action on the contract” for purposes of Montana’s fee-shifting
 statute:

            True sales vs. disguised loans, conversion, and segregated funds. The
             parties’ dispute regarding these matters stems entirely from CapCall’s
             efforts to enforce provisions of the Merchant Agreements based on its
             interpretation of those agreements. As the court’s extensive earlier
             discussion demonstrates, resolution of the dispute requires significant
             review and interpretation of numerous aspects of the agreements and
             related documents.

            Choice-of-law and usury disputes. The genesis of both issues is again
             the Merchant Agreements. To reach the usury claim, the court needed to
             resolve two threshold questions: first, whether the transactions amounted
             to loans or sales and, second, whether New York or Montana law applies.
             Again, these issues cannot be resolved without closely considering the
             substance of the Merchant Agreements. Once resolved, the next step
             required the court to examine the payment obligations under the
             agreements to determine the imputed interest rates for the transactions, as
             Ms. Manos did during her expert testimony.

            Preference claim. As Bankruptcy Judge Charles Novack explained in
             the context of California’s similar reciprocal fee statute, “[a] preference
             action is premised on an ‘antecedent debt’ (i.e. a contractual obligation)
             and payments being made on that debt (which payments the Trustee
             sought to avoid).”141 As in Judge Novack’s case, resolution of the
             preference claim here required consideration of the Merchant
             Agreements and related documents and, of course, determination whether
             CapCall was a creditor or a purchaser.

 The broad fee provisions in sections 3.2 and 3.3 of the agreements would entitle
 CapCall to attorneys’ fees upon prevailing in the adversary proceeding. CapCall
 has in fact sought such fees. Therefore, CapCall recognizes that this litigation
 arises from the Merchant Agreements and triggers their fee provisions.




 141
       In re Mac-Go Corp., 541 B.R. 706, 715 (Bankr. N.D. Cal. 2015).



 MEMORANDUM OPINION                                   Page 38
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 39 of
                                       41



                    ii.       Fee Award

         An award of attorneys’ fees under Montana Code section 28-3-704 must be
 “reasonable.” The determination of a reasonable fee amount is committed to the
 trial court’s discretion.142 The Trustee argues that the court should key an award to
 the contingency-fee arrangement with his counsel and “award attorney’s fees in the
 amount of 40% of the gross sum of any judgment entered in this matter.”143 When
 fixing the amount of a reasonable fee, the trial court may consider but “is not
 bound [by] a contingent fee agreement.”144 Rather, the overarching inquiry must
 incorporate the typical factors Montana courts use to determine a reasonable
 award.145

         Here, many factors support a substantial award for the Trustee. This
 litigation has been pending for four years and involved significant legal work,
 including discovery, several rounds of motion practice, a formal mediation and
 other settlement efforts, a multiday trial, and post-trial briefing and argument. The
 amount of money at stake is substantial and the issues are largely binary, which
 creates a material risk of no recovery for the Trustee’s counsel. As this opinion
 evinces, the issues involved in this case are complicated and highly factual.146
 Moreover, the litigation has been hard-fought by competent lawyers zealously
 advocating for CapCall (including, at one point, lawyers with a national practice
 based in New York, as well as several experienced and reputable Montana
 lawyers). To the best of the court’s knowledge, the Trustee counsel have a fine

 142
       See, e.g., Transaction Network v. Wellington Techs., 301 Mont. 212, 221 (2000); Majers v. Shining Mountains,
       230 Mont. 373, 380 (1988).
 143
       Trustee’s Post-Trial Br. 13, ECF No. 274. Pursuant to Federal Rule of Evidence 201(c)(1) & (d), the court
       takes judicial notice of the fee agreement containing the 40% contingency amount, which was filed and
       approved in the underlying bankruptcy case. See In re Shoot the Moon, LLC, No. 2:15-bk-60979-WLH (Bankr.
       D. Mont.), ECF Nos. 1052, 1072.
 144
       Weinberg v. Farmers State Bank, 231 Mont. 10, 34 (1988), superseded by statute on other grounds, Mont. Code
       Ann. § 27-1-220(1), as recognized in Folsom v. Mont. Pub. Emps. Ass’n, 388 Mont. 307 (2017). See also, e.g.,
       West v. Club at Spanish Peaks L.L.C., 343 Mont. 434, 460-62 (2008) (affirming use of 40% contingency fee
       arrangement to calculate reasonable fee for the prevailing party).
 145
       See Weinberg, 231 Mont. at 35 (quoting factors as “the amount and character of the services rendered; the labor,
       time, and trouble involved, the character and importance of litigation in which the services were rendered, the
       amount of money or the value of property to be affected, the professional skill and experience called for, the
       character and standing in the profession of the attorneys; . . . the result secured by the services of the attorneys
       may be considered as an important element in determining their value”).
 146
       The complexity associated with this litigation is amplified somewhat by the assignment of three different
       bankruptcy judges to the Shoot the Moon bankruptcy case. Whenever a new judge, such as the undersigned,
       takes over, there is additional work counsel must do to familiarize that judge with past events bearing on the
       litigation. The Trustee’s counsel has done a fine job here.



 MEMORANDUM OPINION                                       Page 39
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 40 of
                                       41



 reputation for character and standing in the profession and the court has been
 impressed with the quality of their legal work, particularly the efficient and
 professional presentation of evidence and witness examination at trial. Finally, the
 results secured by counsel’s service are significant – this adversary proceeding
 yields a multi-million-dollar judgment and potential recovery for the benefit of the
 bankruptcy estate – and there may be additional work the Trustee’s counsel must
 do in connection with any appeals or to enforce the judgment.

        All that said, the court deems it excessive to require CapCall to pay an
 additional 40% of the entire gross judgment. Some amounts reflect a penalty
 component (such as the usury claim). Awarding a full contingency fee based on
 these penalties is simply inflating the judgment.147 Additionally, the nominal
 amount of the judgment to be entered regarding the preference claim will be
 reduced by a yet-to-be-determined amount if and when CapCall pays the full
 amount of the Montana usury penalty. And some of the preferential transfers
 related to Merchant Agreements that did not involve Montana parties. Thus, a
 downward adjustment is warranted.

        After considering the totality of the circumstances and the specific factors
 courts utilize under Montana law, the court concludes that a reasonable fee under
 Montana Code section 28-3-704 is: [a] 30% of the balance of the segregated funds
 ($68,512.48), [b] 20% of the amount of the Montana usury penalty ($243,337), and
 [c] 10% of the amount of the avoided preferential transfers ($112,907.10), which
 results in a total fee award of $424,756.58.148

                    iii.      Costs

        The Trustee also seeks recovery of $2,159.75 in costs. The plain text of
 Montana Code section 28-3-704 does not mention costs and imposes a reciprocal
 obligation only regarding attorneys’ fees.149 The Trustee identifies no other basis
 for an award of costs and the court therefore denies the request.




 147
       For example, a 40% fee regarding the usury penalty would by itself equal 80% of the interest CapCall was paid
       in the first instance.
 148
       To be clear, this is the amount that the Trustee is entitled to include in a judgment against CapCall pursuant to
       Montana Code section 28-3-704. The amount that the Trustee’s counsel is entitled to receive for payment of
       their services is a separate matter governed by the terms of the operative agreement with the Trustee.
 149
       See Masters Grp. Int’l, Inc. v. Comerica Bank, 404 Mont. 434, 471 (2021).



 MEMORANDUM OPINION                                      Page 40
2:17-ap-00028-WLH Doc#: 279 Filed: 09/10/21 Entered: 09/10/21 12:09:55 Page 41 of
                                       41



                                  SUMMATION

       The Trustee is entitled to a judgment against CapCall consistent with this
 opinion. The Trustee should submit a proposed form of final judgment and
 indicate whether CapCall agrees to or contests the proposed form.

 DATED: September 10, 2021.




                                 WHITMAN L. HOLT
                                 U.S. BANKRUPTCY JUDGE




 MEMORANDUM OPINION                    Page 41
